EXHIBIT 10.1

EXECUTION VERSION

 

 

 

$1,000,000,000 TERM LOAN AGREEMENT

Dated as of September 13, 2019

Among

MONDELEZ INTERNATIONAL HOLDINGS NETHERLANDS B.V.,

as Borrower

MONDELĒZ INTERNATIONAL, INC.,

as Guarantor

and

THE LENDERS NAMED HEREIN

and

MUFG BANK, LTD.,

as Administrative Agent

 

 

MUFG BANK, LTD.,

as Sole Bookrunner

MUFG BANK, LTD.,

BOFA SECURITIES, INC.,

BARCLAYS BANK PLC,

CREDIT SUISSE LOAN FUNDING LLC,

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

TD SECURITIES (USA) LLC and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

BANK OF AMERICA, N.A..,

BARCLAYS BANK PLC and

CREDIT SUISSE LOAN FUNDING LLC,

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

TD BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

Definitions and Accounting Terms

 

SECTION 1.01

 

Certain Defined Terms

     1  

SECTION 1.02

 

Computation of Time Periods

     13  

SECTION 1.03

 

Accounting Terms

     14  

SECTION 1.04

 

LIBO Rate

     15  

SECTION 1.05

 

Divisions

     15   ARTICLE II

 

Amounts and Terms of the Loans

 

SECTION 2.01

 

The Loans

     15  

SECTION 2.02

 

Making the Loans

     15  

SECTION 2.03

 

Repayment of Loans

     17  

SECTION 2.04

 

Interest on Loans

     17  

SECTION 2.05

 

Additional Interest on LIBO Rate Loans

     18  

SECTION 2.06

 

Conversion of Loans

     18  

SECTION 2.07

 

[Reserved]

     18  

SECTION 2.08

 

LIBO Rate Determination

     19  

SECTION 2.09

 

Fees

     20  

SECTION 2.10

 

Optional Termination or Reduction of Commitments

     20  

SECTION 2.11

 

Optional Prepayments of Loans

     20  

SECTION 2.12

 

Increased Costs

     21  

SECTION 2.13

 

Illegality

     22  

SECTION 2.14

 

Payments and Computations

     22  

SECTION 2.15

 

Taxes

     23  

SECTION 2.16

 

Sharing of Payments, Etc.

     26  

SECTION 2.17

 

Evidence of Debt

     27  

SECTION 2.18

 

[Reserved]

     27  

SECTION 2.19

 

Use of Proceeds

     27  

SECTION 2.20

 

Defaulting Lenders

     27   ARTICLE III

 

Conditions to Effectiveness and Lending

 

SECTION 3.01

 

Conditions Precedent to Effectiveness

     28  

SECTION 3.02

 

[Reserved]

     30  

SECTION 3.03

 

Conditions Precedent to Each Borrowing

     30  

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE IV

 

Representations and Warranties

 

SECTION 4.01

 

Representations and Warranties

     30   ARTICLE V

 

Covenants of Mondelēz International

 

SECTION 5.01

 

Affirmative Covenants

     32  

SECTION 5.02

 

Negative Covenants

     34   ARTICLE VI

 

Events of Default

 

SECTION 6.01

 

Events of Default

     35  

SECTION 6.02

 

Lenders’ Rights upon Event of Default

     37   ARTICLE VII

 

The Administrative Agent

 

SECTION 7.01

 

Authorization and Action

     37  

SECTION 7.02

 

Administrative Agent’s Reliance, Etc.

     38  

SECTION 7.03

 

The Administrative Agent and Affiliates

     39  

SECTION 7.04

 

Lender Credit Decision

     39  

SECTION 7.05

 

Indemnification

     39  

SECTION 7.06

 

Successor Administrative Agent

     39  

SECTION 7.07

 

Administrative Agent, Joint Bookrunners, Joint Lead Arrangers and Co-Syndication
Agents

     40  

SECTION 7.08

 

Withholding Tax

     40  

SECTION 7.09

 

Lender Representation with Respect to ERISA

     41   ARTICLE VIII

 

Guaranty

 

SECTION 8.01

 

Guaranty

     42  

SECTION 8.02

 

Guaranty Absolute

     42  

SECTION 8.03

 

Waivers

     43  

SECTION 8.04

 

Continuing Guaranty

     43  

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE IX

 

Miscellaneous

 

SECTION 9.01

 

Amendments, Etc.

     43  

SECTION 9.02

 

Notices, Etc.

     44  

SECTION 9.03

 

No Waiver; Remedies

     46  

SECTION 9.04

 

Costs and Expenses

     46  

SECTION 9.05

 

Right of Set-Off

     47  

SECTION 9.06

 

Binding Effect

     47  

SECTION 9.07

 

Assignments and Participations

     47  

SECTION 9.08

 

[Reserved]

     51  

SECTION 9.09

 

Governing Law

     51  

SECTION 9.10

 

Execution in Counterparts

     51  

SECTION 9.11

 

Jurisdiction, Etc.

     52  

SECTION 9.12

 

Confidentiality

     53  

SECTION 9.13

 

No Fiduciary Relationship

     54  

SECTION 9.14

 

Integration

     54  

SECTION 9.15

 

USA Patriot Act Notice

     54  

SECTION 9.16

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     54  

SECTION 9.17

 

Certain Terms

     55  

SECTION 9.18

 

Acknowledgement Regarding Any Supported QFCs

     56  

 

SCHEDULES

    

Schedule I

    —     

List of Lenders and Commitments

Schedule II

    —     

List of Domestic Lending Offices

EXHIBITS

    

Exhibit A-1

    —     

Form of Five-Year Note

Exhibit A-2

    —     

Form of Three-Year Note

Exhibit B

    —     

Form of Notice of Borrowing

Exhibit C

    —     

Form of Assignment and Acceptance

 

 

-iii-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”) dated as of September
13, 2019, among MONDELEZ INTERNATIONAL HOLDINGS NETHERLANDS B.V., having its
official seat (statutaire zetel) in Oosterhout, the Netherlands, registered with
the Dutch trade register under number 66713994 (the “Borrower”); MONDELĒZ
INTERNATIONAL, INC., a Virginia corporation (“Mondelēz International”); the
BANKS, FINANCIAL INSTITUTIONS and OTHER INSTITUTIONAL LENDERS listed on the
signature pages hereof (the “Initial Lenders”) and MUFG BANK, LTD. (“MUFG”), as
administrative agent (in such capacity, the “Administrative Agent”).

The parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Agent” has the meaning specified in the preamble.

“Administrative Agent Account” means (a) the account of the Administrative
Agent, maintained by the Administrative Agent, at its office at MUFG Bank, Ltd.,
1221 Ave of the Americas, New York, NY 10020, United States. Attention: Agency
Desk, or (b) such other account of the Administrative Agent as is designated in
writing from time to time by the Administrative Agent to Mondelēz International
and the Lenders for such purpose.

“Administrative Agent Fee Letter” means the administrative agent fee letter,
dated as of September 6, 2019, between Mondelēz International and the
Administrative Agent.

“Agents” means the Administrative Agent, each Co-Syndication Agent, each Joint
Bookrunner and each Joint Lead Arranger.

“Anti-Corruption Laws” means all laws, rules, and regulations of the United
States from time to time concerning or relating to bribery or corruption, the UK
Bribery Act and any similar laws, rules and regulations of any other European
jurisdiction to the extent applicable to the Borrower.

“Applicable Commitment Fee Rate” means, for any date, a percentage per annum
equal to the 0.10%.

“Applicable Interest Rate Margin” means (a) as to any Three-Year Loan that is a
Base Rate Loan or any Five-Year Loan that is a Base Rate Loan, 0.000% and
(b) (i) as to any Three-Year Loan that is a LIBO Rate Loan, the applicable rate
per annum set forth below under the caption “Three-Year LIBO Rate Spread”, and
(ii) as to any Five-Year Loan that is a LIBO Rate Loan, the applicable rate per
annum set forth below under the caption “Five-Year LIBO Rate Spread”, in each
case, with respect to clauses (b)(i) and (b)(ii), determined by reference to the
higher of (i) the rating of Mondelēz International’s long-term senior unsecured
Debt from Standard & Poor’s (or, if there shall be no outstanding rated
long-term senior unsecured Debt of Mondelēz International, the long-term
company,



--------------------------------------------------------------------------------

issuer or similar rating established by Standard & Poor’s for Mondelēz
International) and (ii) the rating of Mondelēz International’s long-term senior
unsecured Debt from Moody’s (or, if there shall be no outstanding rated
long-term senior unsecured Debt of Mondelēz International, the long-term
company, issuer or similar rating established by Moody’s for Mondelēz
International), in each case on such date:

 

Rating

   Three-Year LIBO
Rate Spread     Five-Year LIBO
Rate Spread  

A or higher by Standard & Poor’s

A2 or higher by Moody’s

     0.600 %      0.650 % 

A- by Standard & Poor’s

A3 by Moody’s

     0.650 %      0.700 % 

BBB+ by Standard & Poor’s

Baa1 by Moody’s

     0.700 %      0.800 % 

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.800 %      0.900 % 

Lower than BBB by Standard & Poor’s

Lower than Baa2 by Moody’s

     0.900 %      1.000 % 

provided that if on any date of determination (x) a rating is available on such
date from only one of Standard & Poor’s and Moody’s but not the other, the
Applicable Interest Rate Margin shall be determined by reference to the then
available rating; (y) no rating is available from either of Standard & Poor’s or
Moody’s, the Applicable Interest Rate Margin shall be determined by reference to
the rating of any other nationally recognized statistical rating organization
designated by Mondelēz International and approved in writing by the Required
Lenders and (z) no rating is available from any of Standard & Poor’s, Moody’s or
any other nationally recognized statistical rating organization designated by
Mondelēz International and approved in writing by the Required Lenders, (i) with
respect to Three-Year Loans, the Applicable Interest Rate Margin shall be 0.900%
as to any LIBO Rate Loan and (ii) with respect to Five-Year Loans, the
Applicable Interest Rate Margin shall be 1.000% as to any LIBO Rate Loan.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent in
substantially the form of Exhibit C hereto.

“Availability Period” means the date commencing on the Effective Date and ending
on the date that is sixty (60) days thereafter.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

-2-



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it; provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority, provided
that such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(i)    the rate of interest announced publicly by the Administrative Agent in
New York, New York, from time to time, as the Administrative Agent’s prime rate;

(ii)    1/2 of one percent per annum above the Federal Funds Effective Rate; and

(iii)    the LIBO Rate for Dollars for a one month Interest Period appearing on
Reuters Screen LIBOR01 on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum;

provided that in no event shall the Base Rate be less than zero; provided,
further, that if the Base Rate is being used as an alternate rate of interest
pursuant to Section 2.08, then for purposes of clause

(c) above, the LIBO Rate on any day shall be deemed to be zero.

“Base Rate Loan” means a Loan that bears interest as provided in
Section 2.04(a)(i).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation,
substantially similar in form to the form of Certification Regarding Beneficial
Owners of Legal Entity Customers published jointly, in May 2018, by the Loan
Syndications and Trading Association and Securities Industry and Financial
Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” has the meaning assigned to such term in Section 9.18.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

-3-



--------------------------------------------------------------------------------

“Borrower Agent” means agents of Mondelēz International or the Borrower acting
in capacity with, or benefitting from, this Agreement or the proceeds of any
Loan.

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing” means a group of Three-Year Loans or Five-Year Loans, as the case
may be, of the same Type, made, converted or continued on the same date and, in
the case of Eurodollar Loans, as to which a single Interest Period is in effect.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any LIBO Rate Loans, on which dealings are carried on in the London
interbank market and banks are open for business in London.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means as to any Lender, such Lender’s Three-Year Loan Commitment
and such Lender’s Five-Year Loan Commitment (or any combination thereof, as the
context may require).

“Commitment Fees” has the meaning specified in Section 2.09(a).

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Mondelēz International and its Subsidiaries, less
goodwill and other intangible assets and the minority interests of other Persons
in such Subsidiaries, all as determined in accordance with GAAP.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.06, 2.08 or 2.13.

“Co-Syndication Agents” means Bank of America, N.A., Barclays Bank PLC, Credit
Suisse Loan Funding LLC, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., TD Bank,
N.A. and Wells Fargo Bank, National Association.

“Covered Entity” has the meaning assigned to such term in Section 9.18.

“Covered Party” has the meaning assigned to such term in Section 9.18.

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, whether or not evidenced by bonds, debentures,
notes or similar instruments, (ii) obligations as lessee under leases that, in
accordance with accounting principles generally accepted in the United States,
are recorded as capital leases, and (iii) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of any other Person of the kinds referred to in
clause (i) or (ii) above.

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Default Right” has the meaning assigned to such term in Section 9.18.

 

-4-



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed, within two Business Days of the date
required to be funded or paid, to (i) fund any portion of its Loans or (ii) pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and Mondelēz International in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to the funding (specifically identified in such writing,
including by reference to a particular Default, if any) has not been satisfied,
(b) notified any Obligor, the Administrative Agent or any Lender in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified in such writing, including by reference to a particular Default, if
any) to funding a Loan cannot be satisfied) or generally under other agreements
in which it commits to extend credit, (c) failed, within three Business Days
after written request by the Administrative Agent, acting in good faith, to
provide certification in written form of an authorized officer of such Lender
that it will comply with the terms of this Agreement relating to its obligations
(and is financially able to meet such obligations as of the date of such
certification) to fund Loans, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
receipt of such certification in form and substance satisfactory to the
Administrative Agent, or (d) become, or has a Lender Parent that has become, the
subject of a Bankruptcy Event or a Bail-In Action.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic

 

-5-



--------------------------------------------------------------------------------

Cooperation and Development (or any successor) (“OECD”), or a political
subdivision of any such country, and having total assets in excess of
$5,000,000,000, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD or the Cayman Islands; (iii) the central bank of any
country which is a member of the OECD; (iv) a commercial finance company or
finance Subsidiary of a corporation organized under the laws of the United
States, or any State thereof, and having total assets in excess of
$3,000,000,000; (v) an insurance company organized under the laws of the United
States, or any State thereof, and having total assets in excess of
$5,000,000,000; (vi) any Lender; (vii) an affiliate of any Lender; and
(viii) any other bank, commercial finance company, insurance company or other
Person approved in writing by Mondelēz International (such approval not to be
unreasonably withheld, delayed or conditioned), which approval shall be notified
to the Administrative Agent; provided, that none of Mondelēz International or
its Subsidiaries, a Defaulting Lender or a natural person shall be permitted to
be an Eligible Assignee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Obligor’s controlled group, or under common control with any
Obligor, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of any Obligor or any of their ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (e) the
conditions set forth in Section 303(k)(1)(A) and (B) of ERISA to the creation of
a lien upon property or rights to property of any Obligor or any of their ERISA
Affiliates for failure to make a required payment to a Plan are satisfied; (f) a
complete or partial withdrawal by Mondelēz International, any Obligor or any
ERISA Affiliate from a Multiemployer Plan or occurrence of an event described in
Section 4041A(a) of ERISA that results in the termination of a Multiemployer
Plan; or (g) the termination of a Plan by the PBGC pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Mondelēz International and the Administrative Agent.

 

-6-



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurocurrency Rate Reserve Percentage” for any Interest Period, for all LIBO
Rate Loans comprising part of the same Borrowing owing to a Lender which is a
member of the Federal Reserve System, means the reserve percentage applicable
for such Lender two Business Days before the first day of such Interest Period
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on LIBO Rate Loans is determined) having a term equal to such
Interest Period.

“European Union” means the region comprised of member states of the European
Union pursuant to the Treaty establishing the European Community (signed in Rome
on 25 March 1967) as amended by the Treaty on the European Union (signed in
Maastricht on 7 February 1992).

“Event of Default” has the meaning specified in Section 6.01.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as enacted
as of the date hereof or any amended or successor version that is substantively
comparable and not materially more onerous to comply with, and, in each case,
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code as of the date hereof (or any amended or successor version described
above), and any intergovernmental agreement between the United States and
another jurisdiction implementing the foregoing (or any law, regulation,
official administrative interpretation or official administrative practices
implementing such or adopted pursuant to such an intergovernmental agreement).

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” means the fee letter, dated as of September 6, 2019, between
Mondelēz International and the Administrative Agent.

“Five-Year Commitment” means as to any Lender (i) the Dollar amount set forth
opposite such Lender’s name on Schedule I hereto under the heading Five-Year
Commitment, or (ii) if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender as such Lender’s
Five-Year Commitment in the Register maintained by the Administrative Agent,
pursuant to Section 9.07(d), in each case as such amount may be reduced pursuant
to Section 2.10.

 

-7-



--------------------------------------------------------------------------------

“Five-Year Funding Date” has the meaning specified in Section 2.01(a).

“Five-Year Loans” means loans borrowed hereunder maturing on the Five-Year
Termination Date.

“Five-Year Maturity Date” means the date that is the fifth anniversary of the
Five-Year Funding Date.

“Five-Year Note” a promissory note of the Borrower payable to any Lender (or its
registered assigns), delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Five-Year Loans
made by such Lender to the Borrower.

“Foreign Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is not organized under the laws of the United States of America, any
state thereof or the District of Columbia.

“Funding Date” means the Three-Year Funding Date and the Five-Year Funding Date.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government and any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guaranty” has the meaning specified in Section 8.01.

“Historical Screen Rate” means, in relation to any LIBO Rate Loan, the most
recent applicable Screen Rate for Dollars for a period equal in length to the
Interest Period of that Loan and which is as of a day which is no more than two
(2) Business Days before the start of the applicable Interest Period.

“Home Jurisdiction Withholding Tax” means United States federal backup
withholding tax under Section 3406 of the Internal Revenue Code.

“Interest Period” means, for each LIBO Rate Loan comprising part of the same
Borrowing, the period commencing on the date of Borrowing of such LIBO Rate Loan
or the date of Conversion of any Base Rate Loan into such LIBO Rate Loan and
ending on the last day of the period selected by the Borrower requesting such
Borrowing pursuant to the provisions below. The duration of each such Interest
Period shall be one (or less than one month if available to all Lenders), two,
three or six months or, if available to all Lenders, twelve months, as the
Borrower may select upon notice received by

 

-8-



--------------------------------------------------------------------------------

the Administrative Agent not later than 11:00 a.m. (New York City time) on the
third Business Day prior to the first day of such Interest Period; provided,
however, that:

(a)    the Borrower may not select any Interest Period that ends after the
applicable Maturity Date for any Loan;

(b)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

(c)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Interpolated Historical Screen Rate” means, at any time, for any Interest
Period, the rate per annum (rounded to the same number of decimal places as the
relevant Historical Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable Historical Screen Rate (for the longest period for which the
applicable Historical Screen Rate is available for Dollars) that is shorter than
the applicable Interest Period and (b) the applicable Historical Screen Rate
(for the shortest period for which the applicable Historical Screen Rate is
available for Dollars) that exceeds the applicable Interest Period.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate (for the
longest period for which the applicable Screen Rate is available for Dollars)
that is shorter than the applicable Interest Period and (b) the applicable
Screen Rate (for the shortest period for which the applicable Screen Rate is
available for Dollars) that exceeds the applicable Interest Period.

“Joint Lead Arrangers” means MUFG Bank, Ltd., BofA Securities, Inc., Barclays
Bank PLC, Credit Suisse Loan Funding LLC, JPMorgan Chase Bank, N.A., Mizuho
Bank, Ltd., TD Securities (USA) LLC and Wells Fargo Securities, LLC.

“Lenders” means the Initial Lenders and their respective successors and
permitted assignees.

 

-9-



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any LIBO Rate Loan for any Interest Period,
an interest rate per annum equal to either:

(a)    the Screen Rate as of 11:00 a.m. (London time) two Business Days before
the first day of such Interest Period; or

(b)    if the Screen Rate shall not be available at the applicable time for the
applicable Interest Period, then the LIBO Rate for such Interest Period shall be
the Interpolated Rate as of 11:00 a.m. (London time) two Business Days before
the first day of such Interest Period; or

(c)    if the Interpolated Rate shall not be available at the applicable time
for the applicable Interest Period, then the LIBO Rate for such Interest Period
shall be the Historical Screen Rate; or

(d)    if the Historical Screen Rate shall not be available at the applicable
time for the applicable Interest Period, then the LIBO Rate for such Interest
Period shall be the Interpolated Historical Screen Rate;

provided that in no event shall the LIBO Rate be less than 0% for the purposes
of this Agreement.

“LIBO Rate Loan” means a Loan that bears interest as provided in
Section 2.04(a)(ii).

“Lien” has the meaning specified in Section 5.02(a).

“Loans” means the Five-Year Loans and the Three-Year Loans, collectively.

“Major Subsidiary” means any Subsidiary of Mondelēz International (a) more than
50% of the voting securities of which is owned directly or indirectly by
Mondelēz International, (b) which is organized and existing under, or has its
principal place of business in, the United States or any political subdivision
thereof, Canada or any political subdivision thereof, any country which is a
member of the European Union on the date hereof or any political subdivision
thereof, the United Kingdom or any political subdivision thereof, or
Switzerland, Norway or Australia or any of their respective political
subdivisions, and (c) which has at any time total assets (after intercompany
eliminations) exceeding $1,000,000,000.

“Margin Stock” means margin stock, as defined in Regulation U.

“Maturity Date” means the Three-Year Maturity Date and the Five-Year Maturity
Date.

“Minimum Shareholders’ Equity” means Total Shareholders’ Equity of not less than
$24,600,000,000.

“Mondelēz International” has the meaning specified in the preamble.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Obligor or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions,
such plan being maintained pursuant to one or more collective bargaining
agreements.

 

-10-



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Obligor or any ERISA Affiliate and at least one Person other than such Obligor
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Obligor or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Netherlands” means the European part of the Kingdom of the Netherlands.

“Non-U.S. Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code.

“Note” means a Five-Year Note or a Three-Year Note, as applicable.

“Obligations” has the meaning specified in Section 8.01.

“Obligors” means the Borrower and Mondelēz International, collectively.

“Other Taxes” has the meaning specified in Section 2.15(b).

“Participant Register” has the meaning specified in Section 9.07(e).

“Patriot Act” has the meaning specified in Section 9.14.

“PBGC” has the meaning assigned to such term in the definition of “ERISA Event”.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Process Agent” has the meaning specified in Section 9.11(a).

“QFC” has the meaning assigned to such term in Section 9.18.

“QFC Credit Support” has the meaning assigned to such term in Section 9.18.

“Register” has the meaning specified in Section 9.07(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Required Five-Year Loan Lenders” means at any time Lenders having Five-Year
Loans representing more than 50% of the aggregate outstanding Five-Year Loans at
such time, or, if no Five-Year Loans are then outstanding, Lenders having
Five-Year Commitments representing more than 50% of the aggregate Five-Year
Commitments at such time.

 

-11-



--------------------------------------------------------------------------------

“Required Lenders” means at any time Lenders having Loans and/or Commitments
representing more than 50% of the aggregate Loans and Commitments outstanding at
such time.

“Required Three-Year Loan Lenders” means at any time Lenders having Three-Year
Loans representing more than 50% of the aggregate outstanding Three-Year Loans
at such time, or, if no Loans are then outstanding, Lenders having Three-Year
Commitments representing more than 50% of the aggregate Three-Year Commitments
at such time.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state or (b) any Person controlled by any such Person or
Persons described in the foregoing clause (a).

“Screen Rate” means the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate) or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Obligor or any ERISA Affiliate and no Person other than such Obligor and the
ERISA Affiliates or (b) was so maintained and in respect of which such Obligor
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Sole Bookrunner” means MUFG Bank, Ltd.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor thereto.

“Subsidiary” of any Person means any Person of which (or in which) more than 50%
of the outstanding capital stock having voting power to elect a majority of the
Board of Directors of such Person (irrespective of whether at the time capital
stock of any other class or classes of such corporation shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Supported QFC” has the meaning assigned to such term in Section 9.18.

 

-12-



--------------------------------------------------------------------------------

“Taxes” has the meaning specified in Section 2.15(a).

“Three-Year Commitment” means as to any Lender (i) the Dollar amount set forth
opposite such Lender’s name on Schedule I hereto under the heading Three-Year
Commitment, or (ii) if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender as such Lender’s
Three-Year Commitment in the Register maintained by the Administrative Agent,
pursuant to Section 9.07(d), in each case as such amount may be reduced pursuant
to Section 2.10.

“Three-Year Funding Date” has the meaning specified in Section 2.01(a).

“Three-Year Loans” means loans borrowed hereunder maturing on the Three-Year
Maturity Date.

“Three-Year Maturity Date” means the date that is the third anniversary of the
Three-Year Funding Date.

“Three-Year Note” a promissory note of the Borrower payable to any Lender (or
its registered assigns), delivered pursuant to a request made under Section 2.17
in substantially the form of Exhibit A-2 hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Three-Year Loans
made by such Lender to the Borrower.

“Total Shareholders’ Equity” means total shareholders’ equity, as reflected on
the consolidated balance sheet of Mondelēz International and its Subsidiaries
prepared in accordance with GAAP (excluding (a) accumulated other comprehensive
income or losses, (b) the cumulative effects of any changes in accounting
principles, including in connection with any adoption of “mark-to-market”
accounting in respect of pension and other retirement plans of Mondelēz
International and its Subsidiaries, and (c) if “mark-to-market” accounting in
respect of such pension and other retirement plans is so adopted, any income or
losses recognized in connection with the ongoing application thereof).

“Type” with respect to any Loan, refers to whether such Loan is a Base Rate Loan
or a LIBO Rate Loan.

“VAT” means (a) any tax imposed in compliance with the Council Directive of
November 28, 2006 on the common system of value added tax (EC Directive
2006/112) and (b) any other tax of similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in clause (a) above, or imposed elsewhere.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Computation of Time Periods; Terms Generally. In this Agreement
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding.” The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the

 

-13-



--------------------------------------------------------------------------------

phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal, tangible and intangible assets and properties, including
cash, securities, accounts and contract rights. The word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders, writs and decrees, of all Governmental Authorities. Except as otherwise
provided herein and unless the context requires otherwise, (a) any definition of
or reference to any agreement, instrument or other document (including this
Agreement and the Notes) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), and all references to any statute shall be construed
as referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America (subject to the exceptions set forth in
this Section 1.03, “GAAP”), except that if there has been a material change in
an accounting principle affecting the definition of an accounting term as
compared to that applied in the preparation of the financial statements of
Mondelēz International as of and for the year ended December 31, 2018, then such
new accounting principle shall not be used in the determination of the amount
associated with that accounting term. A material change in an accounting
principle is one that, in the year of its adoption, changes the amount
associated with the relevant accounting term for any quarter in such year by
more than 10%. Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (a) any election under Accounting Standards Codification 825
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) (and related interpretations) to value any
Debt of Mondelēz International or any Subsidiary at “fair value”, as defined
therein, (b) any treatment of Debt in respect of convertible debt instruments
under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) (and related interpretations) to value any such Debt in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof, and (c) any treatment of any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2016, as a result of the
effectiveness of Accounting Standards Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) (and related interpretations).

 

-14-



--------------------------------------------------------------------------------

SECTION 1.04    LIBO Rate. The Administrative Agent does not warrant or accept
any responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.08, will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

SECTION 1.05     Divisions.

For all purposes under this Agreement or any other documents or agreements
relating to the Loans made hereunder, in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of the equity interests at such time.

ARTICLE II

Amounts and Terms of the Loans

SECTION 2.01    The Loans.

(a)    Obligation To Make Loans. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, (i) to make Three-Year Loans to the Borrower
on a single Business Day during the Availability Period (the “Three-Year Funding
Date”) in an aggregate amount not to exceed such Lender’s Three-Year Commitment,
if any and (ii) to make Five-Year Loans to the Borrower on a single Business Day
during the Availability Period (the “Five-Year Funding Date”) in an aggregate
amount not to exceed such Lender’s Five-Year Commitment, if any; provided that
any Three-Year Commitments that are not drawn on the Three-Year Funding Date and
any Five-Year Commitments that are not drawn on the Five-Year Funding Date are
deemed automatically cancelled as of such date, as the case may be.

(b)    [Reserved]

(c)    Type of Loans. Each Borrowing shall consist of Three-Year Loans or
Five-Year Loans of the same Type made on the same day by the Lenders ratably
according to their respective Commitments.

SECTION 2.02    Making the Loans.

(a)    Notice of Borrowing. Each Borrowing shall be made on notice, given not
later than (x) 11:00 a.m. (New York City time) on the third Business Day prior
to the relevant Funding Date in the case of a Borrowing consisting of LIBO Rate
Loans, or (y) 9:00 a.m. (New York City time) on the relevant Funding Date in the
case of a Borrowing consisting of Base Rate Loans, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such

 

-15-



--------------------------------------------------------------------------------

notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, by registered mail, email or telecopier in substantially
the form of Exhibit B-1 hereto, specifying therein the requested:

(i)    Funding Date for such Borrowing,

(ii)    type of Loans comprising such Borrowing,

(iii)    amount of Three-Year Loans and/or amount of Five-Year Loans,

(iv)    aggregate amount of such Borrowing, and

(v)    in the case of a Borrowing consisting of LIBO Rate Loans, the initial
Interest Period for such Loan. Notwithstanding anything herein to the contrary,
no Borrower may select LIBO Rate Loans for any Borrowing if the obligation of
the Lenders to make LIBO Rate Loans shall then be suspended pursuant to
Section 2.06(b), 2.08(c) or 2.13.

(b)    Funding Loans. Each applicable Lender shall, before 11:00 a.m. (New York
City time) on the relevant Funding Date, make available for the account of its
Domestic Lending Office to the Administrative Agent at the Administrative Agent
Account, in same day funds, such Lender’s ratable portion of such Borrowing.
Promptly after receipt of such funds by the Administrative Agent, and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at the
address of the Administrative Agent referred to in Section 9.02.

(c)    Irrevocable Notice. Each Notice of Borrowing of the Borrower shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of LIBO Rate Loans, the
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Loan to be made by such Lender as part of such Borrowing when
such Loan, as a result of such failure, is not made on such date.

(d)    Lender’s Ratable Portion. Unless the Administrative Agent shall have
received notice from a Lender prior to 11:00 a.m. (New York City time) on the
relevant Funding Date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the relevant Funding Date in accordance with
Section 2.02(b) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower proposing such Borrowing on such date
a corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent, forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at:

(i)    in the case of the Borrower, the higher of (A) the interest rate
applicable at the time to Loans comprising such Borrowing and (B) the cost of
funds incurred by the Administrative Agent, in respect of such amount, and

 

-16-



--------------------------------------------------------------------------------

(ii)    in the case of such Lender, the Federal Funds Effective Rate.

If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e)    Independent Lender Obligations. The failure of any Lender to make the
Loan to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

SECTION 2.03    Repayment of Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of each applicable Lender on the
Three-Year Maturity Date the unpaid principal amount of the Three-Year Loans of
such Lender then outstanding. The Borrower shall repay to the Administrative
Agent for the ratable account of each applicable Lender on the Five-Year
Maturity Date the unpaid principal amount of the Five-Year Loans of such Lender
then outstanding.

SECTION 2.04     Interest on Loans.

(a)    Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Loan owing by the Borrower to each Lender from the date
of such Loan until such principal amount shall be paid in full, at the following
rates per annum:

(i)    Base Rate Loans. During such periods as such Loan is a Base Rate Loan, a
rate per annum equal at all times to the sum of (1) the Base Rate in effect from
time to time plus (2) the Applicable Interest Rate Margin in effect from time to
time, payable in arrears quarterly on the last Business Day of each March, June,
September and December, and on the date such Base Rate Loan shall be Converted
or paid in full either prior to or on the applicable Maturity Date.

(ii)    LIBO Rate Loans. During such periods as such Loan is a LIBO Rate Loan, a
rate per annum equal at all times during each Interest Period for such Loan to
the sum of (x) the LIBO Rate for such Interest Period for such Loan plus (y) the
Applicable Interest Rate Margin in effect from time to time, payable in arrears
on the last day of such Interest Period and, if such Interest Period has a
duration of more than three months, on each day that occurs during such Interest
Period every three months from the first day of such Interest Period, and on the
date such LIBO Rate Loan shall be Converted or paid in full either prior to or
on the applicable Maturity Date.

(b)    Default Interest. If any principal of or interest on any Loan or any fee
or other amount payable by the Borrower hereunder is not paid when due, whether
at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest, after as well as before judgment, payable in arrears on the dates
referred to in Section 2.04(a)(i) or Section 2.04(a)(ii), as applicable, at a
rate per annum equal at all times to (i) in the case of overdue principal of any
Loan, 1% per annum above the rate per annum otherwise required to be paid on
such Loan as provided in Section 2.04(a) or (ii) in the case of any other
amount, 1% per annum plus the rate applicable to Base Rate Loans as provided in
Section 2.04(a)(i).

 

-17-



--------------------------------------------------------------------------------

SECTION 2.05    Additional Interest on LIBO Rate Loans. The Borrower shall pay
to each Lender, so long as such Lender shall be required under regulations of
the Board to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each LIBO Rate Loan of such Lender to the Borrower, from the
date of such Loan until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting
(i) the LIBO Rate for the Interest Period for such Loan from (ii) the rate
obtained by dividing such LIBO Rate by a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Loan. Such additional
interest shall be determined by such Lender and notified to Mondelēz
International through the Administrative Agent.

SECTION 2.06     Conversion of Loans.

(a)    Conversion upon Absence of Interest Period. If the Borrower shall fail to
select the duration of any Interest Period for any LIBO Rate Loans in accordance
with the provisions contained in the definition of the term “Interest Period,”
the Administrative Agent will forthwith so notify the Borrower and the Lenders
and such Loans will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Loans.

(b)    Conversion upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), the Administrative
Agent or the Required Lenders may elect that (i) each LIBO Rate Loan be, on the
last day of the then existing Interest Period therefor, Converted into Base Rate
Loans and (ii) the obligation of the Lenders to make, or to Convert Loans into
LIBO Rate Loans be suspended.

(c)    Voluntary Conversion. Subject to the provisions of Sections 2.06(b),
2.08(c) and 2.13, the Borrower may Convert all of its Loans of one Type
constituting the same Borrowing into Loans of the other Type on any Business
Day, upon notice given to the Administrative Agent not later than 11:00 a.m.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion; provided, however, that the Conversion of a LIBO Rate Loan into a
Base Rate Loan may be made on, and only on, the last day of an Interest Period
for such LIBO Rate Loan. Each such notice of a Conversion shall, within the
restrictions specified above, specify

(i)    the date of such Conversion;

(ii)    the Loans to be Converted; and

(iii)    if such Conversion is into LIBO Rate Loans, the duration of the
Interest Period for each such Loan.

SECTION 2.07    [Reserved]

 

-18-



--------------------------------------------------------------------------------

SECTION 2.08    LIBO Rate Determination.

(a)     Methods to Determine LIBO Rate. The Administrative Agent shall determine
the LIBO Rate by using the methods described in the definition of the term “LIBO
Rate,” and shall give prompt notice to the Borrower and Lenders of each such
LIBO Rate.

(b)    Inability to Determine or Inadequate LIBO Rate. Subject, in each case, to
clause (c) below, if prior to the commencement of any Interest Period for a LIBO
Rate Loan:

(i)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate (including because the Screen Rate is not
available or published on a current basis) for such Interest Period; or

(ii)     the Administrative Agent is advised by the Required Lenders that the
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof (which may be by
telephone) to Mondelēz International and the Lenders as promptly as practicable
thereafter and, until the Administrative Agent notifies Mondelēz International
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) a request to Convert any affected Borrowing into a LIBO Rate Loan, or
to Convert any affected LIBO Rate Loan into a LIBO Rate Loan for a new Interest
Period, shall be ineffective, (B) unless repaid, any affected LIBO Rate Loan
shall be Converted to a Base Rate Loan at the end of the then existing Interest
Period therefor, (C) any Notice of Borrowing for an affected LIBO Rate Loan
shall be deemed to be a request for a Base Rate Loan.

(c)     LIBO Rate Successor. If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in paragraph (b)(i) of this Section 2.08 have arisen
(including because the applicable Screen Rate is not available or published on a
current basis) and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in paragraph (b)(i) of this Section 2.08 have not arisen
but either (w) the supervisor for the administrator of the applicable Screen
Rate has made a public statement that the administrator of such Screen Rate is
insolvent (and there is no successor administrator that will continue
publication of such Screen Rate), (x) the administrator of the applicable Screen
Rate has made a public statement identifying a specific date after which such
Screen Rate will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of such
Screen Rate), (y) the supervisor for the administrator of the applicable Screen
Rate has made a public statement identifying a specific date after which such
Screen Rate will permanently or indefinitely cease to be published or (z) the
supervisor for the administrator of the applicable Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the applicable Screen Rate may
no longer be used for determining interest rates for loans, then the
Administrative Agent and Mondelēz International shall endeavor to establish an
alternate rate of interest to the LIBO Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans denominated in Dollars at such time in the United States, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (it being understood that such amendment shall not reduce the
Applicable

 

-19-



--------------------------------------------------------------------------------

Interest Rate Margin); provided that if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement. Such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date a copy of such
amendment is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this Section 2.08(c)
(but, in the case of the circumstances described in clause (ii)(w), (ii)(x) or
(ii)(y) of the first sentence of this Section 2.08(c), only to the extent the
applicable Screen Rate for such Interest Period is not available or published at
such time on a current basis), clauses (A), (B) and (C) of Section 2.08(b) shall
be applicable.

SECTION 2.09    Fees.

(a)     Commitment Fees.

(i)    Three-Year Commitments. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender with a Three-Year Commitment a commitment
fee (the “Three-Year Commitment Fee”) on the aggregate amount of such Lender’s
Three-Year Commitment from the date hereof in the case of each Initial Lender
and from the effective date specified in the Assignment and Acceptance pursuant
to which it became a Lender in the case of each other Lender until the earlier
of (i) the Three-Year Funding Date, (ii) the last day of the Availability Period
and (iii) the date of termination of the Three-Year Commitments by the Borrower
hereunder, at the Applicable Commitment Fee Rate, and payable on such earliest
date.

(ii)    Five-Year Commitments. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender with a Five-Year Commitment a commitment
fee (the “Five-Year Commitment Fee”, and together with the Three-Year Commitment
Fee, the “Commitment Fees”) on the aggregate amount of such Lender’s Five-Year
Commitment from the date hereof in the case of each Initial Lender and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the earlier of (i) the
Five-Year Funding Date, (ii) the last day of the Availability Period and
(iii) the date of termination of the Five-Year Commitments by the Borrower
hereunder, at the Applicable Commitment Fee Rate and payable on such earliest
date.

(b)    Other Fees. The Borrower shall pay to the Administrative Agent for its
own account or for the accounts of the Joint Lead Arrangers or Lenders, as
applicable, such fees, and at such times, as shall have been separately agreed
between the Borrower and the Administrative Agent or the Joint Lead Arrangers.

SECTION 2.10    Optional Termination or Reduction of Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the
Administrative Agent, to terminate in whole or reduce ratably in part the
respective Three-Year Commitments or Five-Year Commitments of the Lenders;
provided that each partial reduction shall be in the aggregate amount of no less
than $50,000,000 or the remaining balance if less than $50,000,000.

SECTION 2.11     Optional Prepayments of Loans. The Borrower may, in the case of
any LIBO Rate Loan, upon at least three Business Days’ notice to the
Administrative Agent or, in the case of any Base Rate Loan, upon notice given to
the Administrative Agent not later than 9:00 a.m.

 

-20-



--------------------------------------------------------------------------------

(New York City time) on the date of the proposed prepayment, in each case
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amount of such Loans in whole or ratably in part, together with accrued interest
to the date of such prepayment on the principal amount prepaid; provided,
however, that (x) each partial prepayment shall be in an aggregate principal
amount of no less than $50,000,000 or the remaining balance if less than
$50,000,000 and (y) in the event of any such prepayment of a LIBO Rate Loan, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(b).

SECTION 2.12    Increased Costs.

(a)     Costs from Change in Law or Authorities. If, due to either (i) the
introduction after the date hereof of or any change (other than any change by
way of imposition or increase of reserve requirements to the extent such change
is included in the Eurocurrency Rate Reserve Percentage) in or in the
interpretation, application or administration of any law or regulation or
(ii) the compliance with any guideline or request promulgated after the date
hereof from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to any Lender
of agreeing to make or making, funding or maintaining LIBO Rate Loans (excluding
for purposes of this Section 2.12 any such increased costs resulting from
(i) Taxes or Other Taxes (as to which Section 2.15 shall govern) or (ii) taxes
referred to in Section 2.15(a)(i), (ii), (iii), (iv), (v) or (vi)), then the
Borrower shall within twenty (20) Business Days after receipt by the Borrower of
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost; provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Domestic Lending Office if the making of
such a designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender be
otherwise disadvantageous to such Lender. A certificate as to the amount of such
increased cost, submitted to Mondelēz International, the Borrower and the
Administrative Agent by such Lender shall be conclusive and binding upon all
parties hereto for all purposes, absent manifest error.

(b)    Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation, application or administration thereof by any Governmental
Authority charged with the administration thereof, imposes, modifies or deems
applicable any capital adequacy, liquidity or similar requirement (including,
without limitation, a request or requirement which affects the manner in which
any Lender or its parent company allocates capital resources to its Commitments,
including its obligations hereunder) and as a result thereof, in the sole
opinion of such Lender, the rate of return on such Lender’s or its parent
company’s capital as a consequence of its obligations hereunder is reduced to a
level below that which such Lender could have achieved but for such
circumstances, but reduced to the extent that Borrowings are outstanding from
time to time, then in each such case, upon demand from time to time the Borrower
shall pay to such Lender, within 20 Business Days after receipt by Mondelēz
International of demand by such Lender (with a copy of such demand to the
Administrative Agent), such additional amount or amounts as shall compensate
such Lender for such reduction in rate of return. A certificate of such Lender
as to any such additional amount or amounts shall be conclusive and binding for
all purposes, absent manifest error. Except as provided below, in determining
any such amount or amounts each Lender may use any reasonable averaging and
attribution methods. Notwithstanding the foregoing, each Lender shall take all
reasonable actions to avoid the imposition of, or reduce the amounts of, such
increased costs, provided that such actions, in the

 

-21-



--------------------------------------------------------------------------------

reasonable judgment of such Lender will not be otherwise disadvantageous to such
Lender and, to the extent possible, each Lender will calculate such increased
costs based upon the capital requirements for its Loans and unused Commitment
hereunder and not upon the average or general capital requirements imposed upon
such Lender.

(c)    Dodd-Frank Wall Street Reform and Consumer Protection Act; Basel III.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case be deemed to be a change in
law or regulation after the date hereof regardless of the date enacted, adopted
or issued.

SECTION 2.13    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in, or in the interpretation of, any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make LIBO Rate Loans or
to fund or maintain LIBO Rate Loans, (a) each LIBO Rate Loan of such Lender will
automatically, upon such demand, be Converted into a Base Rate Loan or an Loan
that bears interest at the rate set forth in Section 2.04(a)(i), as the case may
be, and (b) the obligation of the Lenders to make LIBO Rate Loans or to Convert
Base Rate Loans into LIBO Rate Loans shall be suspended, in each case, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, in each case, subject to
Section 9.04(b) hereof; provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make LIBO Rate Loans or to continue to fund or maintain LIBO Rate Loans and
would not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

SECTION 2.14     Payments and Computations.

(a)    Time and Distribution of Payments. The Borrower shall make each payment
hereunder, except as set forth in Section 2.15, without set-off or counterclaim,
not later than 11:00 a.m. (New York City time) on the day when due to the
Administrative Agent at the Administrative Agent Account in same day funds. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or Commitment Fees ratably
(other than amounts payable pursuant to Section 2.07, 2.12, 2.15 or 9.04(b)) to
the Lenders for the accounts of their respective Domestic Lending Offices, and
like funds relating to the payment of any other amount payable to any Lender to
such Lender for the account of its Domestic Lending Office, in each case to be
applied in accordance with the terms of this Agreement. From and after the
effective date of an Assignment and Acceptance pursuant to Section 9.07, the
Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

-22-



--------------------------------------------------------------------------------

(b)    Computation of Interest and Fees. All computations of interest based on
the Administrative Agent’s prime rate shall be made by the Administrative Agent
on the basis of a year of 365 or 366 days, as the case may be. All computations
of interest based on the LIBO Rate or the Federal Funds Effective Rate and of
Commitment Fees shall be made by the Administrative Agent and all computations
of interest pursuant to Section 2.05 shall be made by the applicable Lender, on
the basis of a year of 360 days. Computations of interest or Commitment Fees
shall in each case be made for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or Commitment Fees are payable. Each determination by the Administrative Agent
(or, in the case of Section 2.05 by a Lender), of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(c)    Payment Due Dates. Whenever any payment hereunder shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Commitment Fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Loans to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.

(d)    Presumption of Borrower Payment. Unless the Administrative Agent receives
notice from the Borrower prior to the date on which any payment is due to the
Lenders hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower has not made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent at the Federal Funds
Effective Rate.

SECTION 2.15    Taxes.

(a)     Any and all payments by the Borrower and Mondelēz International
hereunder or under any Note shall be made, in accordance with Section 2.14, free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings (including penalties,
interest and additions to taxes) with respect thereto, excluding, (i) in the
case of each Lender and the Administrative Agent, taxes imposed on or measured
by its net income, and franchise taxes and branch profits taxes imposed on it,
in each case, as a result of such Lender or the Administrative Agent (as the
case may be) being organized under the laws of the taxing jurisdiction, (ii) in
the case of each Lender, taxes imposed on or measured by its net income, and
franchise taxes and branch profits taxes imposed on it, in each case, as a
result of such Lender having its Domestic Lending Office in the taxing
jurisdiction, (iii) in the case of each Lender and the Administrative Agent,
taxes imposed on or measured by its net income, franchise taxes and branch
profits taxes imposed on it, and any tax imposed by means of withholding, in
each case, to the extent such tax is imposed solely as a result of a present or
former connection (other than a connection arising from such Lender or the
Administrative Agent having executed, delivered, enforced, become a party to,
performed its obligations, received payments, received or perfected a security
interest under, and/or engaged in any other transaction pursuant to this
Agreement or a Note) between the Lender or the Administrative Agent, as the case
may be, and the taxing jurisdiction, (iv) in the case of each Lender and the
Administrative Agent, any U.S. federal withholding taxes imposed pursuant

 

-23-



--------------------------------------------------------------------------------

to FATCA, (v) in the case of each Lender and the Administrative Agent, any Home
Jurisdiction Withholding Tax and (vi) taxes attributable to a Lender’s or the
Administrative Agent’s (as applicable) failure to comply with Sections 2.15(e),
(f), and (g) (all such taxes, levies, imposts, deductions, charges and
withholdings in respect of payments by the Borrower and Mondelēz International
hereunder or under any Note, other than taxes referred to in this
Section 2.15(a)(i), (ii), (iii), (iv), (v), or (vi), are referred to herein as
“Taxes”). If any applicable withholding agent shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder or under any Note to
any Lender or the Administrative Agent, (i) the sum payable by Mondelēz
International or the Borrower shall be increased as may be necessary so that
after all required deductions (including deductions applicable to additional
sums payable under this Section 2.15) have been made, such Lender (or the
Administrative Agent where the Administrative Agent receives payments for its
own account) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

(b)    In addition, the Borrower or Mondelēz International shall pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges, irrecoverable VAT or similar levies (other than Taxes, or taxes
referred to in Section 2.15(a)(i) to (v)) that arise from any payment made
hereunder or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or a Note other than any such taxes
imposed by reason of an Assignment and Acceptance (except for any assignment
made pursuant to Section 9.07(h)) (hereinafter referred to as “Other Taxes”).

(c)    The Borrower or Mondelēz International, as applicable, shall indemnify
each Lender and the Administrative Agent for and hold it harmless against the
full amount of Taxes or Other Taxes (including, without limitation, Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.15) payable by such Lender or the Administrative Agent (as the case
may be), and any liability (including penalties, interest, additions to taxes
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted. This indemnification
shall be made within 30 days from the date such Lender or the Administrative
Agent (as the case may be), makes written demand therefor.

(d)    As soon as practicable after the date of any payment of Taxes or Other
Taxes, the Borrower or Mondelēz International, as applicable, shall furnish to
the Administrative Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e)    Each Lender, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, shall provide each of the Administrative Agent, Mondelēz
International and the Borrower with any form or certificate that is required by
any U.S. federal taxing authority to certify such Lender’s entitlement to any
applicable exemption from or reduction in, U.S. federal withholding tax in
respect of any payments hereunder or under any Note (including, if applicable,
two original Internal Revenue Service Forms W-9, W-8BEN, W-8BEN-E or W-8ECI, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service or to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a participation in accordance with the provisions of Section 9.07(e)),
two original Internal Revenue Service Form W-8IMY, accompanied by any applicable

 

-24-



--------------------------------------------------------------------------------

certification documents from each beneficial owner) and any other documentation
reasonably requested by Mondelēz International, the Borrower or the
Administrative Agent. Thereafter, each such Lender shall provide additional
forms or certificates (i) to the extent a form or certificate previously
provided has become inaccurate or invalid or has otherwise ceased to be
effective or (ii) as requested in writing by Mondelēz International, the
Borrower or the Administrative Agent or, if such Lender no longer qualifies for
the applicable exemption from or reduction in, U.S. federal withholding tax,
promptly notify the Administrative Agent and the Borrower of its inability to do
so. Unless the Borrower, Mondelēz International and the Administrative Agent
have received forms or other documents from each Lender satisfactory to them
indicating that payments hereunder or under any Note are not subject to U.S.
federal withholding tax or are subject to U.S. federal withholding tax at a rate
reduced by an applicable tax treaty, the Borrower, Mondelēz International or the
Administrative Agent shall withhold such U.S. federal withholding tax from such
payments at the applicable statutory rate in the case of payments to or for such
Lender and the Borrower or Mondelēz International, as applicable, shall pay
additional amounts to the extent required by paragraph (a) of this Section 2.15
(subject to the exceptions contained in this Section 2.15).

(f)    If a payment made to a Lender hereunder or under any Note would be
subject to U.S. federal withholding tax imposed pursuant to FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Sections 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall provide each of the
Administrative Agent, Mondelēz International and the Borrower, at the time or
times prescribed by law and as reasonably requested by the Administrative Agent,
Mondelēz International or the Borrower, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Administrative Agent, Mondelēz International or the Borrower as may be
necessary for the Administrative Agent, Mondelēz International or the Borrower
to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA and the amount,
if any, to deduct and withhold from such payment. Thereafter, each such Lender
shall provide additional documentation (i) to the extent documentation
previously provided has become inaccurate or invalid or has otherwise ceased to
be effective or (ii) as reasonably requested by the Administrative Agent,
Mondelēz International or the Borrower. Solely for purposes of this
paragraph (f), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(g)    Each Lender shall promptly complete and deliver to the Borrower and the
Administrative Agent, or, at their request, to the applicable taxing authority,
so long as such Lender is legally eligible to do so, any certificate or form
reasonably requested in writing by the Borrower or the Administrative Agent and
required by applicable law in order to secure any applicable exemption from, or
reduction in the rate of, any withholding taxes imposed by the Netherlands for
which the Borrower or Mondelēz International is required (or would otherwise be
required) to pay additional amounts pursuant to this Section 2.15.

(h)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Domestic Lending Office if the making of such a selection or
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender be otherwise materially economically disadvantageous to such Lender.

 

-25-



--------------------------------------------------------------------------------

(i)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Borrower and Mondelēz International and to any successor Administrative Agent
any documentation provided by such Lender to the Administrative Agent pursuant
to paragraph (e), (f) or (g) of this Section 2.15.

(j)    If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax for which payment has been made pursuant to this Section 2.15,
or, in lieu of obtaining such refund, such Lender or the Administrative Agent
applies the amount that would otherwise have been refunded as a credit against
payment of a liability in respect of taxes, which refund or credit in the good
faith judgment of such Lender or the Administrative Agent, as the case may be,
(and without any obligation to disclose its tax records) is allocable to such
payment made under this Section 2.15, the amount of such refund or credit
(together with any interest received thereon and reduced by reasonable
out-of-pocket costs incurred in obtaining such refund or credit and by any
applicable taxes) promptly shall be paid to the Borrower to the extent payment
has been made in full by the Borrower pursuant to this Section 2.15.

(k)    All amounts payable by the Borrower and Mondelēz International hereunder
or under any Note to any Lender or the Administrative Agent which (in whole or
in part) constitute the consideration for a supply or supplies for VAT purposes
shall be deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, if VAT is or becomes chargeable on any supply made by
any Lender or the Administrative Agent under this Agreement or any Note and such
Lender or the Administrative Agent is required to account to the relevant tax
authority for the VAT, the Borrower or Mondelēz International shall pay to such
Lender or the Administrative Agent (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
such VAT, and such Lender or the Administrative Agent shall correctly and timely
issue an appropriate VAT invoice that meets all EU requirements to the Borrower
or Mondelēz International, unless such VAT is owed by the Borrower or Mondelēz
International to the relevant taxing authority under a reverse charge mechanism.

SECTION 2.16    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Loans owing to it (other than pursuant to
Section 2.12, 2.15 or 9.04(b) or (c)) in excess of its ratable share of payments
on account of the Loans obtained by all the applicable Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the Loans
made by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.16 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

 

-26-



--------------------------------------------------------------------------------

SECTION 2.17    Evidence of Debt.

(a)    Lender Records; Notes. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan owing to such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder in respect of Loans. The Borrower shall,
upon notice by any Lender to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Loans owing to, or to be made by, such Lender, promptly
execute and deliver to such Lender a Note, in the case of any Five-Year Loans,
in the form of Exhibit A-1 hereto and in the case of any Three-Year Loans, in
the form of Exhibit A-2 hereto, in each case payable to such Lender (or its
registered assigns) in a principal amount up to the Commitment or Loan of such
Lender.

(b)    Record of Borrowings, Payables and Payments. The Register maintained by
the Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded as follows:

(i)    the date and amount of each Borrowing made hereunder, the Type of Loans
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto;

(ii)    the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iii)    the amount of any principal or interest due and payable or to become
due and payable from the Borrower to each Lender hereunder and the Maturity
Date(s) applicable thereto; and

(iv)    the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender’s share thereof.

(c)    Evidence of Payment Obligations. Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.17(b), and by each
Lender in its account or accounts pursuant to Section 2.17(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.18    [Reserved]

SECTION 2.19    Use of Proceeds. The proceeds of the Loans shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes, including for dividends, capital reductions or intercompany loans
and/or for the repayment of indebtedness.

SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply:

(a)    Commitment Fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.09(a); and

 

-27-



--------------------------------------------------------------------------------

(b)    the Commitment and Loans of such Defaulting Lender shall not be included
in determining whether the Required Lenders, Required Three-Year Lenders or
Required Five-Year Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or modification of this
Agreement pursuant to Section 9.01); provided that any amendment, waiver or
modification requiring the consent of all Lenders or each affected Lender shall
require the consent of such Defaulting Lender.

In the event that each of the Administrative Agent and Mondelēz International
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then such Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its pro rata portion of the total Commitments and clauses
(a) and (b) above shall cease to apply.

ARTICLE III

Conditions to Effectiveness and Lending

SECTION 3.01    Conditions Precedent to Effectiveness. This Agreement and the
obligations of the Lenders to make Loans shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied, or waived in accordance with Section 9.01:

(a)    The Administrative Agent shall have received on the Effective Date from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b)    On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Borrower, dated the
Effective Date, stating that:

(i)    the representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date, and

(ii)    no event has occurred and is continuing on and as of the Effective Date
that constitutes a Default or Event of Default.

(c)    [reserved.].

(d)    [reserved.].

 

-28-



--------------------------------------------------------------------------------

(e)    The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance satisfactory to
the Administrative Agent:

(i)    Certified copies of (x) the resolutions of the Board of Directors of
Mondelēz International and (y) (1) a copy of the constitutional documents of the
Borrower and (2) a copy of a resolution of the board of directors of the
Borrower approving the terms of, and the transactions contemplated by, this
Agreement, in each case approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

(ii)    (1) A certificate of the Secretary or an Assistant Secretary of Mondelēz
International certifying the names and true signatures of the officers of
Mondelēz International authorized to sign this Agreement and the other documents
to be delivered hereunder and (2) a certificate of the managing director of the
Borrower (x) attaching a specimen of the signature of each person authorised to
sign this Agreement and the other documents to be delivered hereunder on behalf
of the Borrower and (y) certifying that each copy document relating to it
specified in this Section 3.01 is correct, complete and in full force and affect
and has not been amended or superseded as at the date of this Agreement.

(iii)    Opinions with respect to this Agreement and the transactions
contemplated hereby of (A) Gibson, Dunn & Crutcher LLP, special New York counsel
to Mondelēz International and the Borrower, (B) Hunton Andrews Kurth LLP,
special Virginia counsel to Mondelēz International, (C) internal counsel for
Mondelēz International and (D) Loyens & Loeff N.V., special Netherlands counsel
to the Borrower, in each case dated the Effective Date, addressed to the
Administrative Agent and the Lenders and reasonably satisfactory to the
Administrative Agent.

(iv)    A certificate of the chief financial officer or treasurer of Mondelēz
International certifying that as of December 31, 2018, (A) the aggregate amount
of Debt, payment of which is secured by any Lien referred to in clause (iii) of
Section 5.02(a), does not exceed $400,000,000, and (B) the aggregate amount of
Debt, payment of which is secured by any Lien referred to in clause (iv) of
Section 5.02(a), does not exceed $200,000,000.

(f)    The Agents and the Lenders shall have received payment in full in cash of
all fees and expenses due to them pursuant to the Administrative Agent Fee
Letter and the Fee Letter (including the reasonable fees and out-of-pocket
disbursements of Cahill Gordon & Reindel LLP and NautaDutilh New York P.C. as
counsel to the Administrative Agent).

(g)    [reserved].

(h)    The Administrative Agent and the Lenders shall have received from the
Borrower and Mondelēz International, in form and substance satisfactory to the
Administrative Agent or such Lenders, as applicable, (i) all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations that has been
reasonably requested by the Administrative Agent and the Lenders and (ii) a
Beneficial Ownership Certification to the extent reasonably requested by any
Lender through the Administrative Agent not later than two Business Days prior
to the Effective Date.

 

-29-



--------------------------------------------------------------------------------

The Administrative Agent shall notify Borrower and the Initial Lenders of the
date which is the Effective Date upon satisfaction or waiver of all of the
conditions precedent set forth in this Section 3.01. For purposes of determining
compliance with the conditions specified in this Section 3.01, each Lender shall
be deemed to have consented to, approved or accepted or to be satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Borrower, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto.

SECTION 3.02    [Reserved]

SECTION 3.03    Conditions Precedent to Each Borrowing. The obligation of each
Lender to make a Loan on each Funding Date is subject to the conditions
precedent that the Effective Date shall have occurred and on such Funding Date
the following statements shall be true, and the acceptance by the Borrower of
the proceeds of such Borrowing shall be a representation by the Borrower or
Mondelēz International, as the case may be, that:

(a)    the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
such Funding Date, before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and

(b)    before and after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Borrowing, that constitutes a Default or Event of Default.

ARTICLE IV

Representations and Warranties

SECTION 4.01    Representations and Warranties. Each of Mondelēz International
and the Borrower, as applicable, represents and warrants as to itself and, as
applicable, its Subsidiaries as follows:

(a)    (i) Mondelēz International is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and (ii) the Borrower is a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) duly incorporated and
validly existing under the laws of its jurisdiction of organization and is
resident for tax purposes in the Netherlands only.

(b)    (i) The execution, delivery and performance of this Agreement are within
the corporate powers of Mondelēz International, have been duly authorized by all
necessary corporate action on the part of Mondelēz International and do not
contravene (x) the charter or by-laws of Mondelēz International or (y) in any
material respect, any law, rule, regulation or order of any court or
governmental agency or any contractual restriction binding on Mondelēz
International and (ii) the execution, delivery and performance of this Agreement
are within the

 

-30-



--------------------------------------------------------------------------------

powers of the Borrower, have been duly authorized by all necessary action on the
part of the Borrower and do not contravene (x) the articles of association or
any by-law (directiereglement) of the Borrower or (y) in any material respect,
any law, rule, regulation or order of any court or governmental agency or any
contractual restriction binding on the Borrower.

(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for the
due execution, delivery and performance by either Obligor of this Agreement or
the due execution, delivery and performance by the Borrower of the Notes to be
delivered by the Borrower.

(d)    This Agreement is, and each of the Notes to be delivered by the Borrower
when delivered hereunder will be, a legal, valid and binding obligation of each
Obligor, or of the Borrower, as applicable, enforceable against such Obligor in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws
affecting creditors’ rights generally, including suspension of payments
(surseance verleend), emergency regulations (noodregeling) as provided for in
the Act on financial supervision (Wet op het financieel toezicht), bankruptcy
(failliet verklaard) or any other insolvency proceedings listed in Annex A or
winding up proceedings listed in Annex B of Council Regulation (EC) No 1346/2000
on insolvency proceedings of 29 May 2000 and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(e)    As reported in Mondelēz International’s Annual Report on Form 10-K for
the year ended December 31, 2018, the consolidated balance sheet of Mondelēz
International and its Subsidiaries as of December 31, 2018 and the consolidated
statements of earnings and cash flows of Mondelēz International and its
Subsidiaries for the year then ended fairly present, in all material respects,
the consolidated financial position of Mondelēz International and its
Subsidiaries as at such date and the consolidated results of the operations of
Mondelēz International and its Subsidiaries for the year ended on such date, all
in accordance with accounting principles generally accepted in the United
States. Except as disclosed in Mondelēz International’s Annual Report on Form
10-K for the year ended December 31, 2018, or in any Quarterly Report on
Form 10-Q or Current Report on Form 8-K filed subsequent to December 31, 2018,
or any amendment to the foregoing subsequent to December 31, 2018, but prior to
the date hereof, since December 31, 2018, there has been no material adverse
change in the financial condition or operations of Mondelēz International and
its Subsidiaries, taken as a whole.

(f)    There is no action or proceeding pending or, to the knowledge of Mondelēz
International, threatened against Mondelēz International or any of its
Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”) (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
Mondelēz International’s Annual Report on Form 10-K for the year ended
December 31, 2018, or in any Quarterly Report on Form 10-Q or Current Report on
Form 8-K filed subsequent to December 31, 2018, or any amendment to the
foregoing subsequent to December 31, 2018, but prior to the date hereof, and,
with respect to Proceedings commenced after the date of the most recent such
document but prior to the date hereof, a certificate delivered to the Lenders,
that may materially adversely affect the financial condition or results of
operations of Mondelēz International and its Subsidiaries taken as a whole.

 

-31-



--------------------------------------------------------------------------------

(g)    Mondelēz International owns directly or indirectly 100% of the capital
stock of the Borrower.

(h)    None of the proceeds of any Loan will be used, directly or indirectly,
for any purpose that would result in a violation of Regulation U.

(i)    Mondelēz International has implemented and maintains in effect policies
and procedures reasonably designed to ensure compliance by Mondelēz
International and each of its Subsidiaries and their respective directors,
officers, employees and agents (acting in their capacity as such) with FCPA and
other applicable Anti-Corruption Laws and applicable Sanctions. None of
(i) Mondelēz International, the Borrower or any other Subsidiary of Mondelēz
International or (ii) to the knowledge of Mondelēz International, any director,
officer, employee or Borrower Agent of Mondelēz International, the Borrower or
any other Subsidiary of Mondelēz International, is a Sanctioned Person.

(j)    No Obligor is an EEA Financial Institution.

(k)    No Obligor is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

ARTICLE V

Covenants of Mondelēz International

SECTION 5.01    Affirmative Covenants. So long as any Loan shall remain unpaid
or any Lender shall have any Commitment hereunder, each Obligor (or, as
specified below, the relevant Obligor) will:

(a)    Compliance with Laws, Etc. Comply, and, in the case of Mondelēz
International, cause each Major Subsidiary to comply, in all material respects,
with all applicable laws, rules, regulations and orders (such compliance to
include, without limitation, complying with ERISA and paying before the same
become delinquent all taxes, assessments and governmental charges imposed upon
it or upon its property except to the extent contested in good faith),
noncompliance with which would materially adversely affect the financial
condition or operations of Mondelēz International and its Subsidiaries taken as
a whole.

(b)    Maintenance of Total Shareholders’ Equity. In the case of Mondelēz
International, maintain Total Shareholders’ Equity of not less than the Minimum
Shareholders’ Equity.

(c)    Reporting Requirements. In the case of Mondelēz International, for
clauses (i), (ii) and (iii) below, or either Obligor, in the case of clauses
(iv) and (v) below, furnish to the Lenders:

(i)    as soon as available and in any event within 5 days after the due date
for Mondelēz International to have filed its Quarterly Report on Form 10-Q with
the Commission for the first three quarters of each fiscal year, an unaudited
interim condensed consolidated balance sheet of Mondelēz International and its
Subsidiaries as

 

-32-



--------------------------------------------------------------------------------

of the end of such quarter and unaudited interim condensed consolidated
statements of earnings of Mondelēz International and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, certified by the chief financial officer of Mondelēz
International;

(ii)    as soon as available and in any event within 15 days after the due date
for Mondelēz International to have filed its Annual Report on Form 10-K with the
Commission for each fiscal year, a copy of the consolidated financial statements
for such year for Mondelēz International and its Subsidiaries, audited by
PricewaterhouseCoopers LLP (or other independent auditors which, as of the date
of this Agreement, are one of the “big four” accounting firms);

(iii)    all reports which Mondelēz International sends to any of its
shareholders, and copies of all reports on Form 8-K (or any successor forms
adopted by the Commission) which Mondelēz International files with the
Commission;

(iv)    as soon as possible and in any event within five days after the
occurrence of each Event of Default and each event which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default,
continuing on the date of such statement, a statement of the chief financial
officer or treasurer of Mondelēz International, or of a managing director of the
Borrower, setting forth details of such Event of Default or event and the action
which the Obligors, or the relevant Obligor, has taken and proposes to take with
respect thereto; and

(v)    such other information respecting the condition or operations, financial
or otherwise, of Mondelēz International, the Borrower or any Major Subsidiary as
any Lender through the Administrative Agent may from time to time reasonably
request.

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Mondelēz International may make such items available on the
Internet at www.mondelezinternational.com, www.sec.gov or another website
identified by of Mondelēz International to the Administrative Agent (which
website includes an option to subscribe to a free service alerting subscribers
by e-mail of new Commission filings) or any successor or replacement website
thereof, or by similar electronic means.

(d)    Ranking. Each Loan made to the Borrower and each Guaranty by Mondelēz
International of a Loan made to the Borrower hereunder shall at all times
constitute senior Debt of the Borrower and Mondelēz International, as
applicable, ranking equally in right of payment with all existing and future
senior Debt of the Borrower and Mondelēz International, as applicable and senior
in right of payment to all existing and future subordinated Debt of the Borrower
and Mondelēz International, as applicable.

(e)    Anti-Corruption Laws and Sanctions. Mondelēz International will maintain
in effect policies and procedures reasonably designed to ensure that no
Borrowing will be made, and no proceeds of any Borrowing will be used, (a) for
the purpose of funding payments to any officer or employee of a Governmental
Authority or of a Person controlled by a Governmental Authority, to any Person
acting in an official capacity for or on behalf of any Governmental Authority or
Person controlled by a Governmental Authority, or to any political party,
official of a political party, or candidate for political office, in each case
in violation of the FCPA, (b) for the

 

-33-



--------------------------------------------------------------------------------

purpose of funding payments in violation of other applicable Anti-Corruption
Laws, (c) for the purpose of financing the activities of any Sanctioned Person
in violation of applicable Anti-Corruption Laws or Sanctions or (d) in any
manner that would result in the violation of applicable Sanctions by any party
hereto.

SECTION 5.02    Negative Covenants. So long as any Loan shall remain unpaid or
any Lender shall have any Commitment hereunder, Mondelēz International will not:

(a)    Liens, Etc. Create or suffer to exist, or permit the Borrower or any
Major Subsidiary to create or suffer to exist, any lien, security interest or
other charge or encumbrance (other than operating leases and licensed
intellectual property), or any other type of preferential arrangement (“Liens”),
upon or with respect to any of its properties, whether now owned or hereafter
acquired, or assign, or permit the Borrower or any Major Subsidiary to assign,
any right to receive income, in each case to secure or provide for the payment
of any Debt of any Person, other than:

(i)    Liens upon or in property acquired or held by it or by the Borrower or
any Major Subsidiary in the ordinary course of business to secure the purchase
price of such property or to secure indebtedness incurred solely for the purpose
of financing the acquisition of such property;

(ii)    Liens existing on property at the time of its acquisition (other than
any such lien or security interest created in contemplation of such
acquisition);

(iii)    Liens existing on the date hereof securing Debt;

(iv)    Liens on property financed through the issuance of industrial revenue
bonds in favor of the holders of such bonds or any agent or trustee therefor;

(v)    Liens existing on property of any Person acquired by Mondelēz
International, the Borrower or any Major Subsidiary;

(vi)    Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii)    Liens upon or with respect to Margin Stock;

(viii)    Liens in favor of Mondelēz International, the Borrower or any Major
Subsidiary;

(ix)    precautionary Liens provided by Mondelēz International, the Borrower or
any Major Subsidiary in connection with the sale, assignment, transfer or other
disposition of assets by Mondelēz International, the Borrower or such Major
Subsidiary which transaction is determined by the Board of Directors of Mondelēz
International, the Borrower or such Major Subsidiary to constitute a “sale”
under accounting principles generally accepted in the United States;

 

-34-



--------------------------------------------------------------------------------

(x)    any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased; and

(xi)    any Lien or set-off arrangements entered into by Mondelēz International,
the Borrower or any Major Subsidiary holding bank accounts in the Netherlands in
the ordinary course of its banking arrangements which arise from the general
banking conditions (algemene bankvoorwaarden).

(b)    Mergers, Etc. (i) In the case of Mondelēz International, consolidate with
or merge into, or convey or transfer, or permit one or more of its Subsidiaries
to convey or transfer, the properties and assets of Mondelēz International and
its Subsidiaries substantially as an entirety to, any Person unless, immediately
before and after giving effect thereto, no Default or Event of Default would
exist and, in the case of any merger or consolidation to which Mondelēz
International is a party, the surviving corporation is organized and existing
under the laws of the United States of America or any State thereof or the
District of Columbia and assumes all of Mondelēz International’s obligations
under this Agreement (including without limitation the covenants set forth in
Article V) by the execution and delivery of an instrument in form and substance
reasonably satisfactory to the Administrative Agent; and (ii) in the case of the
Borrower, consolidate with or merge into, or convey or transfer, or permit one
or more of its Subsidiaries to convey or transfer, the properties and assets of
the Borrower and its Subsidiaries substantially as an entirety to, any Person
unless, immediately before and after giving effect thereto, no Default or Event
of Default would exist and, in the case of any merger or consolidation to which
the Borrower is a party, the surviving Person is organized and existing under
the laws of the Netherlands or of a jurisdiction in the United States and
assumes all of the Borrower’s obligations under this Agreement and Mondelēz
International provides confirmation of its continuing guaranty hereunder
(including without limitation the covenants set forth in Article V) by the
execution and delivery of an instrument in form and substance satisfactory to
the Administrative Agent.

(c)    Ownership. Permit the Borrower to cease to be wholly-owned, directly or
indirectly, by Mondelēz International (other than with respect to directors’
qualifying shares and nominal investments by foreign nationals to the extent
mandated by applicable law).

ARTICLE VI

Events of Default

SECTION 6.01    Events of Default. Each of the following events (each an “Event
of Default”) shall constitute an Event of Default:

(a)    The Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable; or the Borrower shall fail to pay interest on any Loan,
or the Borrower shall fail to pay any fees payable under Section 2.09, within
ten days after the same becomes due and payable (or after notice from the
Administrative Agent in the case of fees referred to in Section 2.09(b)); or

 

-35-



--------------------------------------------------------------------------------

(b)    Any representation or warranty made or deemed to have been made by the
Borrower or Mondelēz International herein or by the Borrower or Mondelēz
International (or any of their respective officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed to have been made; or

(c)    The Borrower or Mondelēz International shall fail to perform or observe
(i) any term, covenant or agreement contained in Section 5.01(b) or 5.02(b) ,
(ii) any term, covenant or agreement contained in Section 5.02(a) if such
failure shall remain unremedied for 15 days after written notice thereof shall
have been given to the Obligors by the Administrative Agent or any Lender or
(iii) any other term, covenant or agreement contained in this Agreement on its
part to be performed or observed if such failure shall remain unremedied for 30
days after written notice thereof shall have been given to the Obligors by the
Administrative Agent or any Lender; or

(d)    The Borrower or Mondelēz International or any Major Subsidiary shall fail
to pay any principal of or premium or interest on any Debt which is outstanding
in a principal amount of at least $100,000,000 in the aggregate (but excluding
Debt arising under this Agreement) of the Borrower or Mondelēz International or
such Major Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt
unless adequate provision for any such payment has been made in form and
substance satisfactory to the Required Lenders; or any Debt of the Borrower or
Mondelēz International or any Major Subsidiary which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
arising under this Agreement) shall be declared to be due and payable, or
required to be prepaid (other than by a scheduled required prepayment),
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof as a result of a breach by the Borrower, Mondelēz International
or such Major Subsidiary (as the case may be) of the agreement or instrument
relating to such Debt unless adequate provision for the payment of such Debt has
been made in form and substance satisfactory to the Required Lenders; or

(e)    The Borrower or Mondelēz International or any Major Subsidiary shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or Mondelēz International or any Major Subsidiary seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property, and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any of its property
constituting a substantial part of the property of Mondelēz International and
its Subsidiaries taken as a whole or the Borrower and its Subsidiaries taken as
a whole) shall occur; or the Borrower or Mondelēz International or any Major
Subsidiary shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or

 

-36-



--------------------------------------------------------------------------------

(f)    Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against the Borrower or Mondelēz International or any Major
Subsidiary and there shall be any period of 60 consecutive days during which a
stay of enforcement of such unsatisfied judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(g)    the Borrower, Mondelēz International or any ERISA Affiliate shall incur,
or shall be reasonably likely to incur, liability as a result of one or more of
the following: the occurrence of any ERISA Event that would, individually or in
the aggregate, materially adversely affect the financial condition or operations
of Mondelēz International and its Subsidiaries taken as a whole; provided,
however, that no Default or Event of Default under this Section 6.01(g) shall be
deemed to have occurred if the Borrower, Mondelēz International or any ERISA
Affiliate shall have made arrangements satisfactory to the PBGC or the Required
Lenders to discharge or otherwise satisfy such liability (including the posting
of a bond or other security); or

(h)    the Guaranty provided by Mondelēz International under Article VIII hereof
shall for any reason cease (other than in accordance with the provisions of
Article VIII) to be valid and binding on Mondelēz International or Mondelēz
International shall so state in writing.

SECTION 6.02    Lenders’ Rights upon Event of Default. If an Event of Default
occurs and is continuing, then the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Obligors:

(a)    to the extent outstanding, terminate the Commitments, whereupon the same
shall forthwith terminate, and

(b)    declare all the Loans then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Loans then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower or Mondelēz
International under the Federal Bankruptcy Code or any equivalent bankruptcy or
insolvency laws of any state or foreign jurisdiction, (i) to the extent
outstanding, the Commitments shall automatically be terminated and (ii) the
Loans then outstanding, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

ARTICLE VII

The Administrative Agent

SECTION 7.01    Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining

 

-37-



--------------------------------------------------------------------------------

from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by Mondelēz
International or the Borrower as required by the terms of this Agreement or at
the request of Mondelēz International or the Borrower, and any notice provided
pursuant to Section 5.01(c)(iv). Notwithstanding any provision to the contrary
contained elsewhere herein, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against any
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

SECTION 7.02    Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent:

(a)    may treat the Lender that made any Loan as the holder of the Debt
resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07;

(b)    may consult with legal counsel (including counsel for Mondelēz
International or the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts;

(c)    makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement by
Mondelēz International or the Borrower;

(d)    shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement on
the part of Mondelēz International or the Borrower or to inspect the property
(including the books and records) of Mondelēz International or the Borrower
other than items or payments expressly required to be delivered or made to the
Administrative Agent hereunder;

(e)    shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

(f)    shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by facsimilie, registered mail or, for the purposes of Section 2.02(a) or
2.07(b), email) believed by it to be genuine and signed or sent by the proper
party or parties.

 

-38-



--------------------------------------------------------------------------------

SECTION 7.03    The Administrative Agent and Affiliates. With respect to its
Commitment and the Loans made by it, the Administrative Agent shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, Mondelēz International, the Borrower, any of their
respective Subsidiaries and any Person who may do business with or own
securities of Mondelēz International, the Borrower or any such Subsidiary, all
as if the Administrative Agent were not the Administrative Agent and without any
duty to account therefor to the Lenders.

SECTION 7.04    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Joint
Bookrunner or Joint Lead Arranger, any Co-Syndication Agent or any other Lender
and based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent any Joint Bookrunner or Joint Lead Arranger, any
Co-Syndication Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

SECTION 7.05    Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by Mondelēz International or
the Borrower), ratably according to the respective principal amounts of the
Loans then owing to each of them (or if no Loans are at the time outstanding,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement, in
each case, to the extent relating to the Administrative Agent in its capacity as
such (collectively, the “Indemnified Costs”), provided that no Lender shall be
liable for any portion of the Indemnified Costs resulting from the
Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by Mondelēz International or the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Administrative Agent, any Lender or a third party.

SECTION 7.06    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and Mondelēz
International and may be removed at any time with or without cause by the
Required Lenders. Upon the resignation or removal of the Administrative Agent,
the Required Lenders shall have the right to appoint a successor Administrative

 

-39-



--------------------------------------------------------------------------------

Agent (with the consent of Mondelēz International so long as no Event of Default
shall have occurred and be continuing). If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may (with the
consent of Mondelēz International so long as no Event of Default shall have
occurred and be continuing), on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be (a) a Lender and (b) a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement;
provided that should the Administrative Agent for any reason not appoint a
successor Administrative Agent, which it is under no obligation to do, then the
rights, powers, discretion, privileges and duties referred to in this
Section 7.06 shall be vested in the Required Lenders until a successor
Administrative Agent has been appointed. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article VII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.

SECTION 7.07    Administrative Agent, Joint Bookrunners, Joint Lead Arrangers
and Co-Syndication Agents. (i) MUFG Bank, Ltd. has been designated as
Administrative Agent under this Agreement, (ii) MUFG Bank, Ltd. has been
designated as Sole Bookrunner under this Agreement, (iii) MUFG Bank, Ltd., BofA
Securities, In., Barclays Bank PLC, Credit Suisse Loan Funding LLC, JPMorgan
Chase Bank, N.A., Mizuho Bank, Ltd., TD Securities (USA) LLC and Wells Fargo
Securities, LLC have been designated as Joint Lead Arrangers under this
Agreement and (iv) Bank of America, N.A., Barclays Bank PLC, Credit Suisse Loan
Funding LLC, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., TD Bank, N.A. and
Wells Fargo Bank, National Association have been designated as Co-Syndication
Agents under this Agreement, but the use of the aforementioned titles does not
impose on any of them any duties or obligations greater than those of any other
Lender.

SECTION 7.08    Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 2.15(a) or (c), each Lender shall, and does hereby,
indemnify the Administrative Agent against, and shall make payable in respect
thereof within 30 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any Note
against any amount due the Administrative Agent under this Section 7.08. The
agreements in this Section 7.08 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Agreement and the repayment, satisfaction or
discharge of all other Obligations.

 

-40-



--------------------------------------------------------------------------------

SECTION 7.09    Lender Representation with Respect to ERISA. Each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Joint Lead Arrangers and not, for
the avoidance of doubt, to or for the benefit of any Borrower, that at least one
of the following is and will be true:

(i)     Such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent and the Joint Lead Arrangers, in their
sole discretion, and such Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Joint Lead Arrangers and not, for
the avoidance of doubt, to or for the benefit of any Borrower, that the
Administrative Agent and the Joint Lead Arrangers are not fiduciaries with
respect to the assets

 

-41-



--------------------------------------------------------------------------------

of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent or the Joint Lead Arrangers under this
Agreement or any documents related hereto or thereto).

ARTICLE VIII

Guaranty

SECTION 8.01    Guaranty. Mondelēz International hereby unconditionally and
irrevocably guarantees (the undertaking of Mondelēz International contained in
this Article VIII being the “Guaranty”) the punctual payment when due, whether
at stated maturity, by acceleration or otherwise, of all obligations of the
Borrower now or hereafter existing under this Agreement, whether for principal,
interest, fees, expenses or otherwise (such obligations being the
“Obligations”), and any and all expenses (including counsel fees and expenses)
incurred by the Administrative Agent or the Lenders in enforcing any rights
under the Guaranty.

SECTION 8.02     Guaranty Absolute. Mondelēz International guarantees that the
Obligations will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Lenders with respect thereto. The liability of
Mondelēz International under this Guaranty shall be absolute and unconditional
irrespective of:

(a)    any lack of validity, enforceability or genuineness of any provision of
this Agreement or any other agreement or instrument relating thereto;

(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from this Agreement;

(c)    any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guaranty, for
all or any of the Obligations;

(d)    any law or regulation of any jurisdiction or any other event affecting
any term of a guaranteed Obligation; or

(e)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Borrower or Mondelēz International.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.

 

-42-



--------------------------------------------------------------------------------

SECTION 8.03    Waivers.

(a)    Mondelēz International hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations and this
Guaranty and any requirement that the Administrative Agent or any Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against the Borrower or
any other Person or any collateral.

(b)    Mondelēz International hereby irrevocably subordinates any claims or
other rights that it may now or hereafter acquire against the Borrower that
arise from the existence, payment, performance or enforcement of Mondelēz
International’s obligations under this Guaranty or this Agreement, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Administrative Agent or any Lender against the Borrower or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Borrower, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, in each case to the claims and rights of the
Administrative Agent and the Lenders in respect of the cash payment in full of
the Obligations and all other amounts payable under this Guaranty (the “Payment
in Full”), and Mondelēz International agrees not to enforce any such claim for
payment against the Borrower until the Payment in Full has occurred. If any
amount shall be paid to Mondelēz International in violation of the preceding
sentence at any time prior to the Payment in Full, such amount shall be held in
trust for the benefit of the Administrative Agent and the Lenders and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of this Agreement and this Guaranty,
or to be held as collateral for any Obligations or other amounts payable under
this Guaranty thereafter arising. Mondelēz International acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by this Agreement and this Guaranty and that the agreements set
forth in this Section 8.03(b) are knowingly made in contemplation of such
benefits. Notwithstanding the foregoing provisions of this Section 8.03(b),
Mondelēz International shall be permitted to charge, and the Borrower shall be
permitted to pay, a guaranty fee in connection with the entry by Mondelēz
International into this Guaranty, as may be agreed by Mondelēz International and
the Borrower.

SECTION 8.04    Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until payment in full of the
Obligations (including any and all Obligations which remain outstanding after
the applicable Maturity Date) and all other amounts payable under this Guaranty,
(b) be binding upon Mondelēz International, its successors and assigns, and
(c) inure to the benefit of and be enforceable by the Lenders, the
Administrative Agent and their respective successors, transferees and assigns.

ARTICLE IX

Miscellaneous

SECTION 9.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Borrower or Mondelēz
International therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Required Lenders (and for the avoidance of
doubt, if an amendment or waiver of any provision under this Agreement affects
only the

 

-43-



--------------------------------------------------------------------------------

Three-Year Lenders or the Five Year Lenders, as the case may be, then such
amendment or waiver shall only require the written consent of the Required
Three-Year Loan Lenders or Required Five-Year Loan Lenders, as applicable), the
Borrower and Mondelēz International, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders (including Defaulting Lenders) affected
thereby ,the Borrower and Mondelēz International, do any of the following:
(a) waive any of the conditions specified in Sections 3.01, 3.02 or 3.03 (it
being understood and agreed that any waiver or amendment of a representation,
warranty, covenant, Default or Event of Default shall not constitute a waiver of
any condition specified in Section 3.01, 3.02 or 3.03 unless the amendment or
waiver so provides), (b) increase the Commitments of the Lenders or subject the
Lenders to any additional obligations, (c) reduce the principal of, or the
amount or rate of interest on, the Loans or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Loans or any fees or other amounts payable hereunder,
(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans, or the number of Lenders, that shall be required
for the Lenders or any of them to take any action hereunder (including any such
change to the definition of “Required Lenders”), (f) release Mondelēz
International from any of its obligations under Article VIII, (g) change
Section 2.16 in a manner that would alter the pro rata sharing of payments
required thereby (other than to extend the applicable Maturity Date with respect
to the Three-Year Loans or Five-Year Loans of consenting Lenders and to
compensate such Lenders for consenting to such extension; provided that (i) no
amendment permitted by this parenthetical shall reduce the amount of or defer
any payment of principal, interest or fees to non-extending Lenders or otherwise
adversely affect the rights of non-extending Lenders under this Agreement and
(ii) the opportunity to agree to such extension and receive such compensation
shall be offered on equal terms to all relevant Lenders) or (h) amend this
Section 9.01; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement.

SECTION 9.02    Notices, Etc.

(a)    Addresses. All notices and other communications provided for hereunder
shall be in writing (including telecopier communication) and mailed, telecopied,
or delivered (or in the case of any Notice of Borrowing, emailed), as follows:

if to the Borrower:

Mondelez International Holdings Netherlands B.V.

Wilhelminakanaal Zuid 110

4903RA Oosterhout, the Netherlands

Attention: Board of Directors

Tel no.: (+31) 162-474000

with copies to:

Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Executive Vice President and

Chief Financial Officer

 

-44-



--------------------------------------------------------------------------------

c/o Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Treasurer

Fax number: (847) 943-4903;

and

c/o Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Assistant Treasurer

Fax number: (847) 943-4903;

if to Mondelēz International, as guarantor:

Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Vice President and Corporate Secretary

Fax number: (570) 235-3005;

if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule II hereto;

if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

if to the Administrative Agent:

c/o MUFG Bank, Ltd.

1221 Avenue of the Americas

New York, New York 10020

Attention: Agency Desk

Email: Agencydesk@us.sc.mufg.jp

Phone: (212) 405-6621

or, as to the Borrower, Mondelēz International or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to Mondelēz International and the
Administrative Agent.

(b)    Effectiveness of Notices. All such notices and communications shall, when
mailed, telecopied or emailed, be effective when deposited in the mail,
telecopied or emailed,

 

-45-



--------------------------------------------------------------------------------

respectively, except that notices and communications to the Administrative
Agent, pursuant to Article II, III or VII shall not be effective until received
by the Administrative Agent, or if the date of receipt is not a Business Day, as
of 9:00 a.m. (New York City time) on the next succeeding Business Day. Delivery
by telecopier or email of an executed counterpart of any amendment or waiver of
any provision of this Agreement or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

SECTION 9.03    No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 9.04    Costs and Expenses.

(a)    Administrative Agent; Enforcement. The Borrower agrees to pay on demand
all reasonable costs and expenses in connection with the preparation, execution,
delivery, administration (excluding any cost or expenses for administration
related to the overhead of the Administrative Agent), modification and amendment
of this Agreement and the documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent and the Joint Bookrunners with respect thereto and
with respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement (which, insofar as such costs and expenses
relate to the preparation, execution and delivery of this Agreement and the
closing hereunder, shall be limited to the reasonable fees and expenses of
Cahill, Gordon & Reindel LLP and NautaDutilh New York P.C.), and all costs and
expenses of the Lenders and the Administrative Agent, if any (including, without
limitation, reasonable counsel fees and expenses of the Lenders and the
Administrative Agent), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement and the other
documents to be delivered hereunder.

(b)    Prepayment of LIBO Rate Loans. If any payment of principal of LIBO Rate
Loan is made other than on the last day of the Interest Period for such Loan or
at its maturity, as a result of a payment pursuant to Section 2.11, acceleration
of the maturity of the Loans pursuant to Section 6.02, an assignment made as a
result of a demand by the Borrower pursuant to Section 9.07(a) or for any other
reason, the Borrower shall, upon demand by any Lender (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses which it may reasonably incur as a result
of such payment, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Loan. Without prejudice to the survival of any other agreement of
the Borrower or Mondelēz International hereunder, the agreements and obligations
of the Borrower and Mondelēz International contained in Section 2.02(c), 2.05,
2.12, 2.15, this Section 9.04(b) and Section 9.04(c) shall survive the payment
in full of principal and interest hereunder.

(c)    Indemnification. The Borrower agrees to indemnify and hold harmless each
Agent and each Lender and each of their respective affiliates, control persons,
directors, officers, employees, attorneys and agents (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and disbursements of
counsel) which may be incurred by or asserted against any Indemnified Party, in
each case in

 

-46-



--------------------------------------------------------------------------------

connection with or arising out of, or in connection with the preparation for or
defense of, any investigation, litigation, or proceeding (i) related to this
Agreement or any of the other documents delivered hereunder, the Loans or any
transaction or proposed transaction (whether or not consummated) in which any
proceeds of any Borrowing are applied or proposed to be applied, directly or
indirectly, by the Borrower, whether or not such Indemnified Party is a party to
such transaction, or (ii) related to the Borrower’s or Mondelēz International’s
consummation of any transaction or proposed transaction contemplated hereby
(whether or not consummated) or entering into this Agreement, or to any actions
or omissions of the Borrower or Mondelēz International, any of their respective
Subsidiaries or affiliates or any of its or their respective officers,
directors, employees or agents in connection therewith, in each case whether or
not an Indemnified Party is a party thereto and whether or not such
investigation, litigation or proceeding is brought by Mondelēz International or
the Borrower or any other Person; provided, however, that neither the Borrower
nor Mondelēz International shall be required to indemnify an Indemnified Party
from or against any portion of such claims, damages, losses, liabilities or
expenses that is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnified Party. The provisions of this
Section 9.04(c) shall not apply with respect to any taxes other than any taxes
that represent losses, claims or damages arising from any non-tax claim.

SECTION 9.05    Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Loans due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time after providing written notice to the Administrative Agent of
its intention to do so, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or any of its affiliates to or for the credit or the account of Mondelēz
International or the Borrower against any and all of the obligations of the
Borrower or Mondelēz International now or hereafter existing under this
Agreement, whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Each Lender shall
promptly notify the appropriate Borrower or Mondelēz International, as the case
may be, after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and its affiliates under this Section 9.05 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender and its affiliates may have.

SECTION 9.06     Binding Effect. This Agreement shall be binding upon and inure
to the benefit of Mondelēz International, the Borrower, the Administrative Agent
and each Lender and their respective successors and assigns, except that neither
the Borrower nor Mondelēz International shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of
each of the Lenders.

SECTION 9.07    Assignments and Participations.

(a)     Assignment of Lender Obligations. Each Lender may assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation,

 

-47-



--------------------------------------------------------------------------------

all or a portion of its Three-Year Commitment, Five-Year Commitment , Three-Year
Loans and/or Five-Year Loans owing to it, as the case may be), subject to the
following:

(i)    the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event, other than
with respect to assignments to other Lenders, or affiliates of Lenders, or
assignment of the entire Commitment or Loan amount held by such Lender, be less
than $5,000,000, subject in each case to reduction at the sole discretion of
Mondelēz International, and shall be an integral multiple of $1,000,000;

(ii)    each such assignment shall be to an Eligible Assignee;

(iii)    each such assignment shall require the prior written consent of (x) the
Administrative Agent, and (y) unless an Event of Default under Sections 6.01(a)
or (e) has occurred and is continuing, the Borrower (such consents not to be
unreasonably withheld or delayed and such consents by the Borrower shall be
deemed given if no objection is received by the assigning Lender and the
Administrative Agent from the Borrower within twenty (20) Business Days after
written notice of such proposed assignment has been delivered to the Borrower);
provided, that no consent of the Administrative Agent or the Borrower shall be
required for an assignment to another Lender or an affiliate of a Lender; and

(iv)    the parties to each such assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless such assignment is made to an affiliate of the transferring
Lender) provided, that, if such assignment is made pursuant to Section 9.07(h),
Mondelēz International shall pay or cause to be paid such $3,500 fee.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.04 and, with
respect to the period during which it is a Lender, Sections 2.12 and 2.15) and
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12. Notwithstanding the foregoing, an
assignment, sale, transfer, delegation or other disposition under this
Section 9.07 may only be made to a person who is a “Non-Public Lender” (as
defined below). For the purpose of this Section 9.07, “Non-Public Lender” means
(i) until the publication of an interpretation of “public” as referred to in the
CRR by the competent authority/ies: an entity which (x) assumes rights and/or
obligations vis-à-vis a Borrower, the value of which is at least EUR 100,000 (or
its equivalent in another currency), (y) provides repayable funds for an initial
amount of at least EUR 100,000 (or its equivalent in another currency) or
(z) otherwise qualifies as not forming part of the public and (ii) as soon as
the interpretation of the term “public” as referred to in the CRR has been
published by the competent authority/ies: an entity which is not considered to
form part of the public on the basis of such interpretation. “CRR” means the
Regulation (EU) No. 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms and amending Regulation (EU) No. 648/2012.

(b)    Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each

 

-48-



--------------------------------------------------------------------------------

other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or Mondelēz International or the performance or observance by the
Borrower or Mondelēz International of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent such assigning Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee represents that (A) the source of any funds it is using to acquire the
assigning Lender’s interest or to make any Loan is not and will not be plan
assets as defined under the regulations of the Department of Labor of any Plan
subject to Title I of ERISA or Section 4975 of the Internal Revenue Code or
(B) the assignment or Loan is not and will not be a non-exempt prohibited
transaction as defined in Section 406 of ERISA; (vii) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (viii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c)    Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Notes subject to such assignment, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C hereto, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) give prompt notice thereof to the Borrower.

(d)    Register. The Administrative Agent shall maintain at its address referred
to in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal and interest amounts of the
Loans owing to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and Mondelēz International, the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement, notwithstanding any notice
to the contrary. The Register shall be available for inspection by Mondelēz
International, the Borrower or any Lender at any reasonable time and from time
to time upon reasonable prior notice.

(e)    Sale of Participation. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Loans owing to it and any Note or Notes held by it), subject to
the following:

(i)    such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,

 

-49-



--------------------------------------------------------------------------------

(ii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iii)    Mondelēz International, the Borrower, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,

(iv)    each participant shall be entitled to the benefits of Sections 2.12 and
2.15 (subject to the limitations and requirements of those Sections, including
the requirements to provide forms and/or certificates pursuant to
Section 2.15(e), (f) or (g)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (e) of this Section,

(v)    no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of this Agreement, or any
consent to any departure by the Borrower or Mondelēz International therefrom,
except to the extent that such amendment, waiver or consent would reduce the
principal of, or interest on, the Loans or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Loans or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation, and

(vi)    a participant shall not be entitled to receive any greater payment under
Sections 2.12 and 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with the Borrower’s prior
written consent (not to be unreasonably withheld or delayed).

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal and interest amounts
of each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. No Lender shall have any obligation to disclose all or any portion
of a Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other Obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other Obligation is in registered form under Section 5f.103(c) of the United
States Treasury Regulations or, if different, under Sections 871(h) or 881(c) of
the Code.

(f)    Disclosure of Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to Mondelēz International or the
Borrower furnished to such Lender by or on behalf of Mondelēz International or
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to Mondelēz
International or the Borrower or any of their respective Subsidiaries received
by it from such Lender.

 

-50-



--------------------------------------------------------------------------------

(g)    Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Loans owing to it and any Note or Notes held by it) in favor of
any Federal Reserve Bank or central bank performing similar functions in
accordance with applicable law.

(h)    Replacement of Lenders. In the event that (i) any Lender shall have
delivered a notice pursuant to Section 2.13, (ii) the Borrower shall be required
to make additional payments to or for the account of any Lender under
Section 2.12 or 2.15, (iii) any Lender (a “Non-Consenting Lender”) shall
withhold its consent to any amendment that requires the consent of all the
Lenders and that has been consented to by the Required Lenders or (iv) any
Lender shall become a Defaulting Lender, the Borrower shall have the right, at
its own expense, upon notice to such Lender and the Administrative Agent, (A) if
applicable, to terminate the Commitment of such Lender or (B) to require such
Lender to transfer and assign at par and without recourse (in accordance with
and subject to the restrictions contained in Section 9.07) all its interests,
rights and obligations under this Agreement to one or more other financial
institutions acceptable to the Borrower and approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed), which shall assume
such obligations; provided, that (x) in the case of any replacement of a
Non-Consenting Lender, each assignee shall have consented to the relevant
amendment, (y) no such termination or assignment shall conflict with any law or
any rule, regulation or order of any Governmental Authority and (z) the Borrower
or the assignee (or assignees), as the case may be, shall pay to each affected
Lender in immediately available funds on the date of such termination or
assignment the principal of and interest accrued to the date of payment on the
Loans made by it hereunder and all other amounts accrued for its account or owed
to it hereunder. The Borrower will not have the right to terminate the
commitment of any Lender, or to require any Lender to assign its rights and
interests hereunder, if, prior to such termination or assignment, as a result of
a waiver by such Lender or otherwise, the circumstances entitling the Borrower
to require such termination or assignment cease to apply. Each Lender agrees
that, if the Borrower elects to replace such Lender in accordance with this
Section 9.07, it shall promptly execute and deliver to the Administrative Agent
an Assignment and Acceptance to evidence the assignment and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Loans) subject to such Assignment and Acceptance; provided that the
failure of any such Lender to execute an Assignment and Acceptance shall not
render such assignment invalid and such assignment shall be recorded in the
Register.

SECTION 9.08    [Reserved]

SECTION 9.09    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the substantive laws of the State of New
York without regard to choice of law doctrines. If any Obligor incorporated
under the laws of the Netherlands is represented by any attorney in connection
with the signing and/or execution of this Agreement (including by way of
accession to this Agreement) or any other agreement, deed or document referred
to in or made pursuant to this Agreement, it is hereby expressly acknowledged
and accepted by the other parties to this Agreement that the existence and
extent of the attorney’s authority and the effects of the attorney’s exercise or
purported exercise of his or her authority shall be governed by the laws of the
Netherlands.

SECTION 9.10     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

-51-



--------------------------------------------------------------------------------

SECTION 9.11    Jurisdiction, Etc.

(a)    Submission to Jurisdiction; Service of Process. Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the United States District Court of
the Southern District of New York, and any appellate court thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such court. Each of
Mondelēz International and the Borrower hereby agrees that service of process in
any such action or proceeding brought in any such court may be made upon the
process agent appointed pursuant to Section 9.11(b) (the “Process Agent”). Each
of Mondelēz International and the Borrower hereby further irrevocably consents
to the service of process in any such action or proceeding in any such court by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to Mondelēz International or the Borrower, as applicable, at
its address specified pursuant to Section 9.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to serve legal process in any other
manner permitted by law.

(b)    Appointment of Process Agent. Each of Mondelēz International and the
Borrower agrees to appoint a Process Agent from the Effective Date through the
repayment in full of all Obligations hereunder (i) to receive on behalf of
Mondelēz International and the Borrower and their respective property service of
copies of the summons and complaint and any other process which may be served in
any action or proceeding in any New York State or Federal court sitting in New
York City arising out of or relating to this Agreement and (ii) to forward
forthwith to Mondelēz International and the Borrower at their respective
addresses copies of any summons, complaint and other process which such Process
Agent receives in connection with its appointment. Each of Mondelēz
International and the Borrower will give the Administrative Agent prompt notice
of such Process Agent’s address.

(c)    Waivers.

(i)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York state
or Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(ii)    To the extent permitted by applicable law, each of the Borrower,
Mondelēz International and the Lenders shall not assert and hereby waives, any
claim against any other party hereto or any of their respective affiliates, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to this Agreement or any related document or any agreement or instrument
contemplated hereby or thereby or referred to

 

-52-



--------------------------------------------------------------------------------

herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each of the parties hereto hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. For the
avoidance of doubt, the waiver of claims for such damages against the Borrower
and Mondelēz International shall not limit the indemnity obligations set forth
in Section 9.04(c).

(iii)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9.11(C) AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS HERETO OR ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

SECTION 9.12     Confidentiality. None of the Agents nor any Lender shall
disclose any confidential information relating to Mondelēz International or the
Borrower to any other Person without the consent of the Borrower, other than (a)
to such Agent’s or such Lender’s affiliates and their officers, directors,
employees, agents, advisors, insurers and reinsurers, rating agencies, market
data collectors, credit insurance providers, any direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement and,
as contemplated by Section 9.07(f), to actual or prospective assignees and
participants, and then, in each such case, only on a confidential basis;
provided, however, that such actual or prospective assignee or participant shall
have been made aware of this Section 9.12 and shall have agreed to be bound by
its provisions as if it were a party to this Agreement, (b) as required by any
law, rule or regulation or judicial process, (c) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking or
other financial institutions, including in connection with the creation of
security interests as contemplated by Section 9.07(g) and (d) in connection with
enforcing or administering this Agreement.

 

-53-



--------------------------------------------------------------------------------

SECTION 9.13    No Fiduciary Relationship. The Borrower acknowledges and agrees
that (a) no fiduciary, advisory or agency relationship between the Borrower, on
the one hand, and any Agent or any Lender, on the other hand, is intended to be
or has been created in respect of any of the financing transactions contemplated
by this Agreement, irrespective of whether any Agent or any Lender has advised
or is advising Mondelēz International on other matters (it being understood and
agreed that nothing in this provision will relieve any Agent or any Lender of
any advisory or fiduciary responsibilities it may have in connection with other
transactions) and (b) each Agent and each Lender may have economic interests
that conflict with those of the Obligors and the transactions contemplated by
this Agreement (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Agents and the
Lenders, on the one hand, and the Obligors, on the other. Each Obligor
acknowledges and agrees that it has consulted its own legal and financial
advisors in connection with the transactions contemplated hereby to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Obligor agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Obligor, in connection with such transaction or the process leading thereto.

SECTION 9.14     Integration. This Agreement and the Notes represent the
agreement of Mondelēz International, the Borrower, the Administrative Agent and
the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, Mondelēz International, the Borrower or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
Notes other than the matters referred to in Sections 2.09(b) and 9.04(a), the
Administrative Agent Fee Letter, the Fee Letter and any other fee letters
entered into among Mondelēz International and the Joint Bookrunners, if any, and
except for any confidentiality agreements entered into by Lenders in connection
with this Agreement or the transactions contemplated hereby.

SECTION 9.15    USA Patriot Act Notice. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) and/or the Beneficial Ownership Regulation, it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act and the Beneficial Ownership Regulation.

SECTION 9.16     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
this Agreement or any other documents or agreements relating to the Loans made
hereunder, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

-54-



--------------------------------------------------------------------------------

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other documents or agreements relating to the Loans made
hereunder; and

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.17    Certain Terms. In this Agreement, where it relates to an Obligor
incorporated in the Netherlands or having its centre of main interests in the
Netherlands, a reference to:

(a)     a “necessary action to authorize” where applicable, includes without
limitation:

(i)    any action required to comply with the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden); and

(ii)    obtaining an unconditional positive advice (advies) from the competent
works council(s) if a positive advice is required pursuant to the Works Councils
Act of the Netherlands (Wet op de ondernemingsraden);

(b)    a “security interest” includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), right of
retention (recht van retentie), right to reclaim goods (recht van reclame), and,
in general, any right in rem (beperkt recht), created for the purpose of
granting security (goederenrechtelijk zekerheidsrecht);

(c)    a “winding-up”, “administration” or “dissolution” includes a bankruptcy
(faillissement) or dissolution (ontbinding);

(d)    a “moratorium” includes surseance van betaling and “a moratorium is
declared” or “occurs” includes surseance verleend;

(e)    any “step” or “procedure” taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990);

(f)    a “liquidator” includes a curator;

(g)    an “administrator” includes a bewindvoerder;

(h)    an “attachment” includes a beslag;

(i)    “gross negligence” means grove schuld; and

(j)    “wilful misconduct” means opzet.

 

-55-



--------------------------------------------------------------------------------

English language words used in this Agreement to describe Dutch law concepts
intend to describe such concepts only and the consequences of the use of those
words in English law or any other foreign law are to be disregarded.

SECTION 9.18    Acknowledgement Regarding Any Supported QFCs. To the extent that
this Agreement and the other documents to be delivered hereunder provide
support, through a guarantee or otherwise, for hedge agreements or any other
agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that this Agreement and the other documents to be
delivered hereunder and any Supported QFC may in fact be stated to be governed
by the laws of the State of New York and/or of the United States or any other
state of the United States):

(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the this Agreement and the other
documents to be delivered hereunder that might otherwise apply to such Supported
QFC or any QFC Credit Support that may be exercised against such Covered Party
are permitted to be exercised to no greater extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if the Supported QFC
and this Agreement and the other documents to be delivered hereunder were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)     As used in this Section 9.18, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

-56-



--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Remainder of Page Left Blank Intentionally]

 

-57-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MONDELEZ INTERNATIONAL HOLDINGS NETHERLANDS B.V.

By:  

/s/ Petruschka Janina Merkus

  Name:   Petruschka Janina Merkus   Title:   Authorized Signatory MONDELĒZ
INTERNATIONAL, INC. By:  

/s/ Michael Call

  Name:   Michael Call   Title:   Vice President, Global Treasury

 

[Mondelez International Holdings Netherlands BV Term Loan Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD., as Administrative Agent and Lender By:  

/s/ Reema Sharma

  Name: Reema Sharma   Title: Director

 

[Mondelez International Holdings Netherlands BV Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Nicholas Cheng

  Name:   Nicholas Cheng                                       Title:   Director

 

[Mondelez International Holdings Netherlands BV Term Loan Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Ritam Bhalla                                             

  Name:   Ritam Bhalla                                       Title:   Director

 

[Mondelez International Holdings Netherlands BV Term Loan Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

By:  

/s/ Nupur Kumar

  Name:   Nupur Kumar   Title:   Authorized Signatory By:  

/s/ Bastien Dayer

  Name:   Bastien Dayer   Title:   Authorized Signatory

 

[Mondelez International Holdings Netherlands BV Term Loan Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Kyler Eng

  Name:   Kyler Eng   Title:   Vice President

 

[Mondelez International Holdings Netherlands BV Term Loan Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK LTD., as Lender By:  

/s/ Tracy Rahn

  Name:   Tracy Rahn   Title:   Authorized Signatory                            

 

[Mondelez International Holdings Netherlands BV Term Loan Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as Lender By:  

/s/ Christopher Matheson

  Name:   Christopher Matheson   Title:   Senior Vice President

 

[Mondelez International Holdings Netherlands BV Term Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender

By:  

/s/ Peter Kiedrowski

  Name:   Peter Kiedrowski                                       Title:  
Managing Director

 

[Mondelez International Holdings Netherlands BV Term Loan Agreement]